


 

 

 

 

MASTER REPURCHASE AGREEMENT

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as buyer
(“Buyer”),

 

ZFC FUNDING, INC., as seller (“Seller”),

 

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
trustee
(“Pass-Through Trust Trustee”) for ZFC Funding Pass-Through Trust I
(“Pass-Through Trust”),
and

 

ZAIS FINANCIAL CORP. (“Guarantor”)

 

Dated August 14, 2014

--------------------------------------------------------------------------------




TABLE OF CONTENTS

      Page 1 . Applicability 1   2 . Definitions 1   3 . Program; Initiation of
Transactions 18   4 . Repurchase 19   5 . Price Differential 20   6 . Margin
Maintenance 21   7 . Income Payments 21   8 . Security Interest 23   9 . Payment
and Transfer 25   10 . Conditions Precedent 26   11 . Program; Costs 28   12 .
Servicing 31   13 . Representations and Warranties 32   14 . Covenants 38   15 .
Events of Default 43   16 . Remedies Upon Default 46   17 . Reports 48   18 .
Repurchase Transactions 50   19 . Single Agreement 51   20 . Notices and Other
Communications 51   21 . Entire Agreement; Severability 53   22 . Non
assignability 54   23 . Set-off 54


- i -

--------------------------------------------------------------------------------




24 .       Binding Effect; Governing Law; Jurisdiction 54   25 . No Waivers,
Etc. 55   26 . Intent 55   27 . Disclosure Relating to Certain Federal
Protections 56   28 . Power of Attorney 57   29 . Buyer May Act Through
Affiliates 57   30 . Indemnification; Obligations 57   31 . Counterparts 58   32
. Confidentiality 58   33 . Buyer Covenant Regarding Notice of Exclusive Control
59   34 . Periodic Due Diligence Review 59   35 . Authorizations 60   36 .
Reserved 60   37 . Documents Mutually Drafted 60   38 . General Interpretive
Principles 61   39 . Conflicts 61   40 . Limited Role of U.S. Bank National
Association as Pass-Through Trust Trustee 61


- ii -

--------------------------------------------------------------------------------




SCHEDULES

Schedule 1-A – Representations and Warranties with Respect to Contributed
Mortgage Loans

Schedule 1-B – Representations and Warranties with Respect to Pass-Through Trust
Interests

Schedule 2 – Authorized Representatives

EXHIBITS

Exhibit A – Asset Schedule

Exhibit B – Product Matrix

Exhibit C – Reserved

Exhibit D – Form of Power of Attorney

Exhibit E – Reserved

Exhibit F – Officer’s Certificate of the Seller and Guarantor

Exhibit G – Seller’s and Guarantor’s Tax Identification Numbers

Exhibit H – Reserved

Exhibit I – Reserved

Exhibit J – Form of Servicer Notice

- iii -

--------------------------------------------------------------------------------




          This Master Repurchase Agreement, dated as of August 14, 2014, among
ZFC FUNDING, INC. (“Seller”), U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity but solely as trustee (“Pass-Through Trust Trustee”) for ZFC
Funding Pass-Through Trust I (“Pass-Through Trust”), Zais Financial Corp.
(“Guarantor”) and Credit Suisse First Boston Mortgage Capital LLC (“Buyer”).

     1. Applicability

          On the initial Purchase Date, the Buyer will purchase the Pass-Through
Trust Certificate (the “Purchased Certificate”) from the Seller in connection
with the Transaction on such date, with a simultaneous agreement by Buyer to
transfer to Seller the Purchased Certificate at a date certain, against the
transfer of funds by Seller, in an amount equal to the Repurchase Price. From
time to time the parties hereto may enter into transactions in which Seller
agrees to initiate the transfer of the Mortgage Loans to the Pass-Through Trust
Trustee for the Pass-Through Trust against the transfer by Buyer of funds in an
amount equal to the Purchase Price Increase on account of the Purchased
Certificate as the result of the increase in value with respect to the Mortgage
Loans transferred to the Pass-Through Trust Trustee for the Pass-Through Trust,
with a simultaneous agreement by Buyer to permit the release of Mortgage Loans
with respect thereto from the Pass-Through Trust Trustee for the Pass-Through
Trust, to or for the benefit of Seller upon payment by Seller of a portion of
the Repurchase Price for the Pass-Through Trust Certificate representing the
Repurchase Price in respect of such Mortgage Loans, in all cases, subject to the
terms of this Agreement. From time to time, Seller may request a release of
Mortgage Loans from the Pass-Through Trust Trustee for the Pass-Through Trust in
conjunction with an Optional Repurchase or under certain other circumstances
described herein. Each such transaction involving any acquisition or transfer of
Mortgage Loans, with a resulting increase in the Purchase Price, shall be
referred to herein as a “Transaction” and, unless otherwise agreed in writing,
shall be governed by this Agreement, including any supplemental terms or
conditions contained in any annexes identified herein, as applicable hereunder.

          After the initial Purchase Date, Seller may request and Buyer will
fund, subject to the terms and conditions of this Agreement, an increase in the
Purchase Price for the Purchased Certificate based upon the acquisition of
additional Mortgage Loans by the Pass-Through Trust.

          In order to further secure the Obligations hereunder, the Pass-Through
Trust Trustee’s interest in the Contributed Mortgage Loans shall be pledged by
the Pass-Through Trust Trustee for the Pass-Through Trust to the Buyer. As
additional credit enhancement in connection with the Transactions hereunder, as
a condition precedent to the Buyer entering into the Transactions hereunder,
Guarantor shall deliver a guaranty.

     2. Definitions

          Whenever used in this Agreement, the following words and phrases,
unless the context otherwise requires, shall have the following meanings:

          “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.

- 1 -

--------------------------------------------------------------------------------




          “Accepted Servicing Practices” means, with respect to any Mortgage
Loan, those mortgage servicing practices of prudent mortgage lending
institutions which service mortgage loans of the same type as such Mortgage Loan
in the jurisdiction where the related Mortgaged Property is located.

          “Acquisition Guidelines” means the Product Matrix, or such revisions
thereto as are identified to and approved in writing by Buyer.

          “Acquisition Price” has the meaning assigned to such term in the
Pricing Side Letter.

          “Act of Insolvency” means, with respect to any Person or its
Affiliates, (a) the filing of a petition, commencing, or authorizing the
commencement of any case or proceeding, or the voluntary joining of any case or
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar law relating to the protection of creditors, or suffering
any such petition or proceeding to be commenced by another which is consented
to, not timely contested or results in entry of an order for relief; (b) the
seeking of the appointment of a receiver, trustee, custodian or similar official
for such party or an Affiliate or any substantial part of the property of
either; (c) the appointment of a receiver, conservator, or manager for such
party or an Affiliate by any governmental agency or authority having the
jurisdiction to do so; (d) the making or offering by such party or an Affiliate
of a composition with its creditors or a general assignment for the benefit of
creditors; (e) the admission by such party or an Affiliate of such party, in
each case, in writing, of its inability to pay its debts or discharge its
obligations as they become due or mature; or (f) that any governmental authority
or agency or any person, agency or entity acting or purporting to act under
governmental authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or any substantial part of
the property of such party or of any of its Affiliates, or shall have taken any
action to displace the management of such party or of any of its Affiliates or
to curtail its authority in the conduct of the business of such party or of any
of its Affiliates.

          “Additional Repurchase Assets” has the meaning assigned to such term
in Section 8.b hereof.

          “Affiliate” means, with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code. For the avoidance of
doubt, with respect to the Seller, no entity shall be considered an “Affiliate”
that is not a direct subsidiary of the Guarantor.

          “Aged Loan” has the meaning assigned to such term in the Pricing Side
Letter.

          “Agency Security” has the meaning assigned to such term in the Pricing
Side Letter.

          “Agreement” means this Master Repurchase Agreement, as it may be
amended, supplemented or otherwise modified from time to time.

          “Allocated Purchase Price” means, for each Contributed Mortgage Loan,

- 2 -

--------------------------------------------------------------------------------




          (a) as of the related Purchase Date, the product of the Purchase Price
Percentage multiplied by the least of (x) the Market Value of such Contributed
Mortgage Loan, (y) the outstanding principal amount thereof as set forth on the
related Asset Schedule and (z) the Acquisition Price thereof.

          (b) thereafter, the amount calculated pursuant to clause (a) above,
decreased by the amount, without duplication, of any cash, Income or payments
(including payments made to cure a Margin Deficit) made related to a Contributed
Mortgage Loan received by Buyer and applied to reduce the Allocated Purchase
Price attributable to such Contributed Mortgage Loan and if not solely
attributable to any specific Contributed Mortgage Loan, to be applied by Buyer
to all Contributed Mortgage Loans on a pro rata basis.

          “Allocated Repurchase Price” means, for each Contributed Mortgage
Loan, the Allocated Purchase Price of such Contributed Mortgage Loan, together
with the related accrued and unpaid Price Differential.

          “Appraised Value” means, with respect to any Mortgaged Property, the
lesser of (i) the value (or the lowest value if more than one appraisal is
received) thereof as determined by a Qualified Appraiser at the time of
origination of the Mortgage Loan, and (ii) the purchase price paid for the
related Mortgaged Property by the Mortgagor with the proceeds of the Mortgage
Loan; provided, however, that in the case of a refinanced Mortgage Loan, such
value (or the lowest value if more than one appraisal is received) of the
Mortgaged Property is based solely upon the value determined by a Qualified
Appraiser at the time of origination of such refinanced Mortgage Loan.

          “Asset Documents” means the documents in the related Asset File to be
delivered to the Custodian.

          “Asset File” has the meaning set forth in the Custodial Agreement.

          “Asset Schedule” means, with respect to any Transaction as of any
date, an Asset Schedule in the form of a computer tape or other electronic
medium generated by Seller, and delivered to Buyer, which provides information,
set forth on Exhibit A hereto, required by Buyer to enter into Transactions
relating to the Purchased Assets and Contributed Mortgage Loans in a format
acceptable to Buyer.

          “Asset Value” has the meaning assigned to such term in the Pricing
Side Letter.

          “Assignment of Mortgage” means an assignment of the Mortgage, notice
of transfer or equivalent instrument in recordable form, sufficient under the
laws of the jurisdiction wherein the related Mortgaged Property is located to
reflect the assignment of the Mortgage in blank, in the name of the Pass-Through
Trust Trustee for the Pass-Through Trust or, with respect to a MERS Loan, in the
name of MERS.

          “Assignment of Proprietary Lease” means the specific agreement
creating a first lien on and pledge of the Co-op Shares and the appurtenant
Proprietary Lease securing a Co-op Loan.

- 3 -

--------------------------------------------------------------------------------




          “Bank” means U.S. Bank National Association and any successor or
assign.

          “Bankruptcy Code” means the United States Bankruptcy Code of 1978, as
amended from time to time.

          “Business Day” means any day other than (i) a Saturday or Sunday; (ii)
a day on which the New York Stock Exchange, the Federal Reserve Bank of New York
or the Custodian is authorized or obligated by law or executive order to be
closed or (iii) a public or bank holiday in New York City.

          “Buyer” means Credit Suisse First Boston Mortgage Capital LLC, and any
successor or assign hereunder.

          “Capital Lease Obligations” means, for any Person, all obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

          “Capital Stock” means, as to any Person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent equity ownership interests in a
Person which is not a corporation, including, without limitation, any and all
member or other equivalent interests in any limited liability company, limited
partnership, trust, and any and all warrants or options to purchase any of the
foregoing, in each case, designated as “securities” (as defined in Section 8-102
of the Uniform Commercial Code) in such Person, including, without limitation,
all rights to participate in the operation or management of such Person and all
rights to such Person’s properties, assets, interests and distributions under
the related organizational documents in respect of such Person. “Capital Stock”
also includes (i) all accounts receivable arising out of the related
organizational documents of such Person; (ii) all general intangibles arising
out of the related organizational documents of such Person; and (iii) to the
extent not otherwise included, all proceeds of any and all of the foregoing
(including within proceeds, whether or not otherwise included therein, any and
all contractual rights under any revenue sharing or similar agreement to receive
all or any portion of the revenues or profits of such Person).

          “Cash Equivalents” means (a) securities with maturities of 90 days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within 90 days after the day of acquisition, (e) securities
with maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s, (f)
securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by Buyer or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

- 4 -

--------------------------------------------------------------------------------




          “Change in Control” means:

          (a) any transaction or event as a result of which Seller ceases to
own, beneficially or of record (other than to the extent record title is held by
Buyer), 100% of the Capital Stock of Pass-Through Trust;

          (b) any transaction or event as a result of which Guarantor ceases to
own, directly or indirectly, beneficially or of record, 100% of the Capital
Stock of Seller;

          (c) the sale, transfer, or other disposition of all or substantially
all of any Seller Party’s or Guarantor’s assets (excluding any such action taken
in connection with any securitization transaction or whole loan transfer or in
accordance with the terms of the Program Agreements); or

          (d) the consummation of a merger or consolidation of any Seller Party
or Guarantor with or into another entity or any other corporate reorganization,
if more than 50% of the combined voting power of the continuing or surviving
entity’s stock outstanding immediately after such merger, consolidation or such
other reorganization is owned by Persons who were not stockholders of a Seller
Party or Guarantor immediately prior to such merger, consolidation or other
reorganization.

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Collection Account” means the account identified in the Collection
Account Control Agreement.

          “Collection Account Control Agreement” means that certain “shifting
control” collection account control agreement, dated as of the date hereof,
among Buyer, Seller and Bank, as it may be amended, supplemented or otherwise
modified from time to time.

          “Commitment Fee” has the meaning assigned to such term in the Pricing
Side Letter.

          “Contributed Mortgage Loans” means the collective reference to Jumbo
Prime Mortgage Loans and Jumbo Standard Mortgage Loans, listed on all Asset
Schedules attached to the Transaction Requests, the related Asset File for which
the Custodian has been instructed to hold pursuant to the Custodial Agreement.

- 5 -

--------------------------------------------------------------------------------




          “Co-op Corporation” means, with respect to any Co-op Loan, the
cooperative apartment corporation that holds legal title to the related Co-op
Project and grants occupancy rights to units therein to stockholders through
Proprietary Leases or similar arrangements.

          “Co-op Lien Search” means a search for (a) federal tax liens,
mechanics’ liens, lis pendens, judgments of record or otherwise against (i) the
Co-op Corporation and (ii) seller of the Co-op Unit, (b) Uniform Commercial Code
financing statements and (c) the deed of the Co-op Project into the Co-op
Corporation.

          “Co-op Loan” means a Contributed Mortgage Loan secured by the pledge
of stock allocated to a dwelling unit in a residential Co-op Corporation and
collateral assignment of the related Proprietary Lease.

          “Co-op Project” means, with respect to any Co-op Loan, all real
property and improvements thereto and rights therein and thereto owned by a
Co-op Corporation including without limitation the land, separate dwelling units
and all common elements.

          “Co-op Shares” means, with respect to any Co-op Loan, the shares of
stock issued by a Co-op Corporation and allocated to a Co-op Unit and
represented by a Stock Certificate.

          “Co-op Unit” means, with respect to any Co-op Loan, a specific unit in
a Co-op Project.

          “CSCOF” means, for each day, the rate of interest (calculated on a per
annum basis) determined by Buyer’s treasury department (which such determination
shall be dispositive absent manifest error), which shall be confirmed by notice
to the Seller (which notice may be electronic), equal to the overnight interest
expense incurred by Buyer for borrowing funds in connection with its warehouse
lending arrangements, as set internally by the Buyer’s treasury department.

          “Custodial Agreement” means the custodial agreement, dated as of the
date hereof, among Seller Parties, Buyer and Custodian, as it may be amended,
supplemented or otherwise modified from time to time.

          “Custodial Asset Schedule” has the meaning assigned to such term in
the Custodial Agreement.

          “Custodian” means Deutsche Bank National Trust Company or such other
party specified by Seller and agreed to by Buyer, which approval shall not be
unreasonably withheld.

          “Default” means an Event of Default or an event that with notice or
lapse of time or both would become an Event of Default.

          “Dollars” and “$” means dollars in lawful currency of the United
States of America.

          “Due Date” means the day of the month on which the Monthly Payment is
due on a Mortgage Loan, exclusive of any days of grace.

- 6 -

--------------------------------------------------------------------------------




          “Effective Date” means the date upon which the conditions precedent
set forth in Section 10.a shall have been satisfied or waived by Buyer.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

          “ERISA Affiliate” means any corporation or trade or business that,
together with a Seller Party or Guarantor is treated as a single employer under
Section 414(b) or (c) of the Code or solely for purposes of Section 302 of ERISA
and Section 412 of the Code is treated as single employer described in Section
414 of the Code.

          “Escrow Payments” means, with respect to any Mortgage Loan, the
amounts constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

          “Event of Default” has the meaning specified in Section 15 hereof.

          “Event of Termination” means with respect to a Seller Party or
Guarantor (a) with respect to any Plan, a reportable event, as defined in
Section 4043 of ERISA, as to which the PBGC has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, or (b) the withdrawal of a Seller Party, Guarantor
or any ERISA Affiliate thereof from a Plan during a plan year in which it is a
substantial employer, as defined in Section 4001(a)(2) of ERISA, or (c) the
failure by a Seller Party, Guarantor or any ERISA Affiliate thereof to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA with
respect to any Plan, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code (or
Section 430(j) of the Code as amended by the Pension Protection Act) or Section
302(e) of ERISA (or Section 303(j) of ERISA, as amended by the Pension
Protection Act), or (d) the distribution under Section 4041 of ERISA of a notice
of intent to terminate any Plan or any action taken by a Seller Party, Guarantor
or any ERISA Affiliate thereof to terminate any plan, or (e) the failure to meet
requirements of Section 436 of the Code resulting in the loss of qualified
status under Section 401(a)(29) of the Code, or (f) the institution by the PBGC
of proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (g) the receipt by a Seller
Party, Guarantor or any ERISA Affiliate thereof of a notice from a Multiemployer
Plan that action of the type described in the previous clause (f) has been taken
by the PBGC with respect to such Multiemployer Plan, or (h) any event or
circumstance exists which may reasonably be expected to constitute grounds for a
Seller Party, Guarantor or any ERISA Affiliate thereof to incur liability under
Title IV of ERISA or under Sections 412(b) or 430(k) of the Code with respect to
any Plan.

          “Excluded Taxes” means any of the following Taxes imposed on or with
respect to Buyer or other recipient of any payment hereunder or required to be
withheld or deducted from a payment to Buyer or such other recipient: (a) Taxes
based on (or measured by) net income or net profits, franchise Taxes and branch
profits Taxes that are imposed on Buyer or other recipient of any payment
hereunder as a result of (i) being organized under the laws of, or having its
principal office or its applicable lending office located in the jurisdiction
imposing such Tax (or any political subdivision thereof), or (ii) a present or
former connection between such Buyer or other recipient and the jurisdiction of
the Governmental Authority imposing such Tax or any political subdivision or
Taxing authority thereof (other than connections arising from such Buyer or
other recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced under
this Agreement or any Program Agreement, or sold or assigned an interest in any
Purchased Asset or any related Contributed Mortgage Loan); (b) any Tax imposed
on Buyer or other recipient of a payment hereunder that is attributable to such
Buyer’s or other recipient’s failure to comply with relevant requirements set
forth in Section 11(e); (c) any withholding Tax that is imposed on amounts
payable to or for the account of Buyer or other recipient of a payment hereunder
pursuant to a law in effect on the date such person becomes a party to or under
this Agreement, or such person changes its lending office, except in each case
to the extent that amounts with respect to Taxes were payable either to such
person’s assignor immediately before such person became a party hereto or to
such person immediately before it changed its lending office; and (d) any U.S.
federal withholding Taxes imposed under FATCA. 

- 7 -

--------------------------------------------------------------------------------




          “Exit Fee” has the meaning assigned to such term in the Pricing Side
Letter.

          “Fannie Mae” means the Federal National Mortgage Association or any
successor thereto.

          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

          “FICO” means Fair Isaac & Co., or any successor thereto.

          “Freddie Mac” means the Federal Home Loan Mortgage Corporation or any
successor thereto.

          “GAAP” means generally accepted accounting principles in effect from
time to time in the United States of America and applied on a consistent basis.

          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions over Seller
Parties, Guarantor or Buyer, as applicable.

          “Gross Margin” means, with respect to each adjustable rate Mortgage
Loan, the fixed percentage amount set forth in the related Mortgage Note.

          “Guarantee” means, as to any Person, any obligation of such Person
directly or indirectly guaranteeing any Indebtedness of any other Person or in
any manner providing for the payment of any Indebtedness of any other Person or
otherwise protecting the holder of such Indebtedness against loss (whether by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, or to take-or-pay or otherwise); provided
that the term “Guarantee” shall not include (a) endorsements for collection or
deposit in the ordinary course of business, or (b) obligations to make servicing
advances for delinquent taxes and insurance or other obligations in respect of a
Mortgage Loan or Mortgaged Property, to the extent required by Buyer. The amount
of any Guarantee of a Person shall be deemed to be an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith. The terms “Guarantee” and “Guaranteed” used as verbs shall have
correlative meanings. 

- 8 -

--------------------------------------------------------------------------------




          “Guarantor” means ZAIS Financial Corp., in its capacity as guarantor
under the Guaranty.

          “Guaranty” means the guaranty of Guarantor dated as of the date hereof
as the same may be amended from time to time, pursuant to which the Guarantor
fully and unconditionally guarantees the obligations of the Seller hereunder.

          “Hedge Agreement” means, with respect to any or all of the Contributed
Mortgage Loans, any short sale of a US Treasury Security, or futures contract,
or mortgage related security, or Eurodollar futures contract, or options related
contract, or interest rate swap, cap or collar agreement, or similar arrangement
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, which conform to Seller’s existing hedging policies, entered into
by Seller.

          “High Cost Mortgage Loan” means a Mortgage Loan (a) classified as a
“high cost” loan under the Home Ownership and Equity Protection Act of 1994; (b)
classified as a “high cost,” “threshold,” “covered,” or “predatory” loan under
any other applicable state, federal or local law (or a similarly classified loan
using different terminology under a law, regulation or ordinance imposing
heightened regulatory scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees) or (c) as such
term is defined in the then-current S&P’s LEVELS® Glossary of Terms on Appendix
E).

          “Income” means, without duplication, with respect to any Purchased
Asset or Contributed Mortgage Loan, at any time until repurchased or removed
from a Transaction by the Seller pursuant to this Agreement, any principal
received thereon or in respect thereof and all interest, dividends or other
distributions thereon.

          “Indebtedness” means, for any Person, at any time, and only to the
extent outstanding at such time: (a) obligations created, issued or incurred by
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within 90 days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like
arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general partnerships of which such
Person is a general partner and (j) with respect to clauses (a)-(i) above both
on and off balance sheet; provided, however, that notwithstanding anything to
the contrary herein, Indebtedness shall exclude all Non-Recourse Debt. 

- 9 -

--------------------------------------------------------------------------------




          “Indemnified Taxes” means Taxes other than Excluded Taxes and Other
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of the Seller hereunder or under any Program Agreement.

          “Index” means, with respect to any adjustable rate Mortgage Loan, the
index identified on the Asset Schedule and set forth in the related Mortgage
Note for the purpose of calculating the applicable Mortgage Interest Rate.

          “Interest Rate Adjustment Date” means the date on which an adjustment
to the Mortgage Interest Rate with respect to each Mortgage Loan becomes
effective.

          “Jumbo Mortgage Loan” means a Mortgage Loan originated in accordance
with the Product Matrix.

          “Jumbo Prime Mortgage Loan” means a Jumbo Mortgage Loan for which the
FICO score is greater than or equal to 700.

          “Jumbo Standard Mortgage Loan” means a Jumbo Mortgage Loan for which
the FICO score is less than 700.

          “Lien” means any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

          “Margin Call” has the meaning specified in Section 6.a hereof.

          “Margin Deadline” has the meaning specified in Section 6.b hereof.

          “Margin Deficit” has the meaning specified in Section 6.a hereof.

          “Market Value” has the meaning assigned to such term in the Pricing
Side Letter.

          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) of any Seller Party, Guarantor or any Affiliate that is
a party to any Program Agreement taken as a whole; (b) a material impairment of
the ability of any Seller Party, Guarantor or any Affiliate that is a party to
any Program Agreement, taken as a whole, to perform its material obligations
under any Program Agreement and to avoid any Event of Default; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability of
any Program Agreement against any Seller Party, Guarantor or any Affiliate that
is a party to any Program Agreement, in each case as determined by the Buyer in
its reasonable discretion. 

- 10 -

--------------------------------------------------------------------------------




          “Maximum Aggregate Purchase Price” has the meaning assigned to such
term in the Pricing Side Letter.

          “MERS” means Mortgage Electronic Registration Systems, Inc., a
Delaware corporation, or any successor in interest thereto.

          “MERS Loan” has the meaning set forth in the Custodial Agreement.

          “MERS® System” means the MERSCORP Holdings, Inc.’s mortgage electronic
registry system.

          “Monthly Payment” means the scheduled monthly payment of principal and
interest on a Mortgage Loan.

          “Moody’s” means Moody’s Investors Service, Inc. or any successors
thereto.

          “Mortgage” means each mortgage, assignment of rents, security
agreement and fixture filing, or deed of trust, assignment of rents, security
agreement and fixture filing, deed to secure debt, assignment of rents, security
agreement and fixture filing, or similar instrument creating and evidencing a
lien on real property and other property and rights incidental thereto, unless
such Mortgage is granted in connection with a Co-op Loan, in which case the
first lien position is in the stock of the subject cooperative association and
in the tenant’s rights in the Proprietary Lease relating to such stock.

          “Mortgage Interest Rate” means the rate of interest borne on a
Mortgage Loan from time to time in accordance with the terms of the related
Mortgage Note.

          “Mortgage Interest Rate Cap” means, with respect to an adjustable rate
Mortgage Loan, the limit on each Mortgage Interest Rate adjustment as set forth
in the related Mortgage Note.

          “Mortgage Loan” means any first lien, one-to-four-family residential
loan evidenced by and including a Mortgage Note and a Mortgage.

          “Mortgage Loan Schedule” has the meaning set forth in the Custodial
Agreement.

          “Mortgage Note” means the promissory note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage.

          “Mortgaged Property” means the real property or other Co-op Loan
collateral securing repayment of the debt evidenced by a Mortgage Note.

- 11 -

--------------------------------------------------------------------------------




          “Mortgagor” means the obligor or obligors on a Mortgage Note,
including any person who has assumed or guaranteed the obligations of the
obligor thereunder.

          “Multiemployer Plan” means a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been or are required to be
made by Seller, Guarantor or any ERISA Affiliate and that is covered by Title IV
of ERISA.

          “Net Income” means, for any period and any Person, the net income of
such Person for such period as determined in accordance with GAAP.

          “Net Worth” means, with respect to any Person, an amount equal to, on
a consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

          “Non-Recourse Debt” shall mean Indebtedness in the form of
asset-backed securities to the extent payable solely from the assets sold or
pledged to secure such Indebtedness under which no purchaser or creditor has
recourse to Seller or Guarantor or any of their Affiliates (other than any
Affiliate that is a special purpose borrower of such Indebtedness) if such
assets are inadequate or unavailable to pay off such Indebtedness, and neither
Guarantor nor Seller nor any of their Affiliates effectively has any obligation
to directly or indirectly pay any such deficiency.

          “Obligations” means (a) all of Seller’s obligations to pay the
Repurchase Price on the Termination Date, the Price Differential on each Payment
Date, and other obligations and liabilities, to Buyer, its Affiliates or
Custodian arising under, or in connection with, the Program Agreements, whether
now existing or hereafter arising; (b) any and all sums paid by Buyer or on
behalf of Buyer in order to preserve any Purchased Asset or Contributed Mortgage
Loan or its interest therein; (c) without duplication, in the event of any
proceeding for the collection or enforcement of any of Seller’s obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Asset or Contributed Mortgage Loan, or of any
exercise by Buyer of its rights under the Program Agreements, including, without
limitation, reasonable attorneys’ fees and disbursements and court costs; and
(d) all of Seller’s indemnity obligations to Buyer or Custodian or both pursuant
to the Program Agreements.

          “OFAC” has the meaning set forth in Section 13.a(27) hereof.

          “Officer’s Compliance Certificate” has the meaning assigned to such
term in the Pricing Side Letter.

          “Optional Repurchase” has the meaning specified in Section 4.b hereof.

          “Optional Repurchase Date” has the meaning specified in Section 4.b
hereof.

          “Other Taxes” means any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes or any excise,
sales, goods and services or transfer taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Program Agreement.

- 12 -

--------------------------------------------------------------------------------




          “Pass-Through Trust” means ZFC Funding Pass-Through Trust I, a New
York common law trust.

          “Pass-Through Trust Account” means the segregated account established
at an institution reasonably acceptable to the Buyer by and in the name of
Pass-Through Trust Trustee for the benefit of the Pass-Through Trust, into which
all collections, proceeds and Income received on account of or in respect of the
Contributed Mortgage Loans shall be deposited.

          “Pass-Through Trust Account Control Agreement” means that certain
“shifting control” account control agreement, dated as of the date hereof, among
Buyer, Pass-Through Trust Trustee for the benefit of the Pass-Through Trust and
Bank, as it may be amended, supplemented or otherwise modified from time to
time.

          “Pass-Through Trust Agreement” means that certain Trust Agreement,
dated as of August 14, 2014, between Seller, in its capacity as depositor, and
Pass-Through Trust Trustee, as the same may be amended, supplemented, or
otherwise modified from time to time.

          “Pass-Through Trust Certificates” means the certificates evidencing
100% of the Pass-Through Trust Interests of the Pass-Through Trust.

          “Pass-Through Trust Interests” means any and all of the Capital Stock
of Pass-Through Trust.

          “Pass-Through Trust Trustee” means U.S. Bank National Association as
trustee on behalf of the Pass-Through Trust.

          “Payment Date” means the 25th day of the month; provided, that, if any
such day is not a Business Day, the Payment Date shall be the next succeeding
Business Day.

          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

          “Pension Protection Act” means the Pension Protection Act of 2006.

          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

          “Plan” means an employee benefit or other plan established or
maintained by Seller Parties, Guarantor or any ERISA Affiliate and covered by
Title IV of ERISA, other than a Multiemployer Plan.

          “Post Default Rate” has the meaning assigned to such term in the
Pricing Side Letter.

          “Power of Attorney” means a Power of Attorney substantially in the
form of Exhibit D hereto.

- 13 -

--------------------------------------------------------------------------------




          “Price Differential” means as of any date of determination, the
aggregate amount obtained by daily application of, for each Contributed Mortgage
Loan, the applicable Pricing Rate for such Contributed Mortgage Loan (or during
the continuation of an Event of Default, the Post-Default Rate) to the related
Allocated Purchase Price for such Contributed Mortgage Loan, calculated on the
basis of a 360-day-per-year for the actual number of days elapsed during the
period commencing on (and including) the related Purchase Date and ending on
(but excluding) the earlier of (x) the date of determination and (y) the date on
which such Contributed Mortgage Loan has been repurchased or removed by the
Seller from a Transaction pursuant to this Agreement (reduced by any amount of
such Price Differential in respect of such period previously paid by Seller to
Buyer with respect to such Contributed Mortgage Loan).

          “Pricing Rate” has the meaning assigned to such term in the Pricing
Side Letter.

          “Pricing Side Letter” means, the letter agreement dated as of the date
hereof, among Buyer, Seller Parties and Guarantor, as the same may be amended
from time to time.

          “Primary Repurchase Assets” has the meaning assigned thereto in
Section 8.a hereof.

          “Product Matrix” means the product matrix of the Seller, set forth as
Exhibit B hereto, which may be amended from time to time as reasonably
acceptable to the Buyer.

          “Program Agreements” means, collectively, this Agreement, the
Guaranty, the Custodial Agreement, the Pricing Side Letter, the Servicer Account
Control Agreement, the Pass-Through Trust Account Control Agreement, the
Collection Account Control Agreement, the Power of Attorney, the Servicing
Agreement, if any, the Pass-Through Trust Agreement, and the Servicer Notice, if
entered into.

          “Prohibited Person” has the meaning set forth in Section 13.a(27)
hereof.

          “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

          “Proprietary Lease” means the lease on a Co-op Unit evidencing the
possessory interest of the owner in the Co-op Shares in such Co-op Unit.

          “Purchase Date” means the date on which the Purchased Certificate is
to be transferred by a Seller to Buyer or a Purchase Price Increase Date, as
applicable.

          “Purchase Price” means:

          (a) with respect to the Purchased Certificate, (i) as of the date of
the initial Transaction, the price at which the Purchased Certificate is
transferred by Seller to Buyer in a Transaction, which shall be equal to, (x) if
Contributed Mortgage Loans are to be subject to the initial Transaction, the
product of the Purchase Price Percentage multiplied by the least of: (A) the
Market Value of such Contributed Mortgage Loans, (B) the outstanding principal
amount thereof as set forth on the related Asset Schedule and (C) the
Acquisition Price thereof, (y) if no Contributed Mortgage Loans are to be
subject to the initial Transaction, zero, and (ii) the amount calculated in
clause (a)(i) above plus the amount of any Purchase Price Increase since the
initial Transaction minus the amount of any Purchase Price Decreases since the
initial Transaction and minus the amount of any cash, Income or payments
(including payments made to cure a Margin Deficit) received by Buyer and applied
to reduce the Allocated Purchase Price of any Contributed Mortgage Loan; and 

- 14 -

--------------------------------------------------------------------------------




          (b) with respect to each Contributed Mortgage Loan, the Allocated
Purchase Price.

          “Purchase Price Decrease” means a decrease in the Purchase Price for
the Purchased Certificate, based upon the amount of any cash transferred by the
Seller to Buyer applied to reduce the Seller’s obligations in accordance with
Section 4 hereof or pursuant to Section 6 hereof.

          “Purchase Price Decrease Date” means, with respect to the Purchased
Certificate, the date on which a Purchase Price Decrease occurs with respect
thereto.

          “Purchase Price Increase” means an increase in the Purchase Price for
the Purchased Certificate, based upon the Pass-Through Trust Trustee for the
Pass-Through Trust acquiring additional Contributed Mortgage Loans to which such
portion of the Purchase Price is allocated, as requested by a Seller pursuant to
Section 3.b hereof, which amount shall equal the product of the Purchase Price
Percentage multiplied by the least of: (x) the Market Value of such Contributed
Mortgage Loans, (y) the outstanding principal amount thereof as set forth on the
related Asset Schedule and (z) the Acquisition Price thereof.

          “Purchase Price Increase Date” means, with respect to the Purchased
Certificate, the date on which a Purchase Price Increase occurs with respect
thereto.

          “Purchase Price Percentage” has the meaning assigned to such term in
the Pricing Side Letter.

          “Purchased Assets” means the collective reference to the Purchased
Certificate, together with the beneficial interests in the related Contributed
Mortgage Loans represented thereby.

          “Purchased Certificate” has the meaning specified in Section 1 hereof.

          “Qualified Appraiser” means, with respect to each Mortgage Loan, an
appraiser, duly appointed by or acceptable to the originator of the Mortgage
Loan, licensed or certified by the applicable governmental body in which the
related Mortgaged Property is located, who had no interest, direct or indirect
in the Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac and Title XI of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended and in
effect from time to time, and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated.

- 15 -

--------------------------------------------------------------------------------




          “Qualified Insurer” means an insurance company duly authorized and
licensed where required by law to transact insurance business and approved as an
insurer by Fannie Mae or Freddie Mac.

          “Qualified Originator” means an originator of Mortgage Loans who is
approved by Seller in accordance with the Seller approval policies and
procedures.

          “Recognition Agreement” means, an agreement among a Co-op Corporation,
a lender and a Mortgagor with respect to a Co-op Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Co-op Loan, and
(ii) make certain agreements with respect to such Co-op Loan.

          “Records” means, with respect to any Contributed Mortgage Loan, the
documents in the Asset File and the Servicing Records.

          “REIT” means a real estate investment trust under Section 856 through
860 of the Code.

          “REIT Distribution Requirement” means for any taxable year, an amount
of dividends sufficient to meet the requirements of Section 857(a) of the Code,
as determined by the Guarantor, in its sole discretion, in each case at the time
any such distribution is made.

          “Reporting Date” means the 15th day of each month or, if such day is
not a Business Day, the next succeeding Business Day.

          “Repurchase Assets” has the meaning assigned thereto in Section 8
hereof.

          “Repurchase Date” means the earliest of (a) the Termination Date, (b)
a Purchase Price Decrease Date, or (c) the date determined by application of
Section 16 hereof.

          “Repurchase Price” means, with respect to (a) the Purchased
Certificate, the Purchase Price for the Purchased Certificate and (b)
Contributed Mortgage Loans that are requested to be released from the
Pass-Through Trust Trustee for the Pass-Through Trust upon an Optional
Repurchase, the Allocated Purchase Price for such Contributed Mortgage Loans, in
in each case with any accrued but unpaid Price Differential as of the date of
such determination.

          “Requirement of Law” means, with respect to any Person, any law,
treaty, rule or regulation or determination of an arbitrator, a court or other
governmental authority, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

          “Responsible Officer” means as to any Person (other than the
Pass-Through Trust Trustee), the chief executive officer or, with respect to
financial matters, the chief financial officer of such Person. With respect to
the Pass-Through Trust Trustee, as defined in the Pass-Through Trust Agreement.

          “S&P” means Standard & Poor’s Ratings Services, or any successor
thereto.

- 16 -

--------------------------------------------------------------------------------




          “SEC” means the Securities and Exchange Commission, or any successor
thereto.

          “Seller” means ZFC Funding, Inc. or its permitted successors and
assigns.

          “Seller Parties” means, collectively, Seller and the Pass-Through
Trust Trustee for the Pass-Through Trust.

          “Seller Repurchase” has the meaning set forth in Section 4.b hereof.

          “Servicer” means Select Portfolio Servicing, Inc. or any other
servicer approved by Buyer in its good faith discretion.

          “Servicer Account” means the segregated account established at an
institution reasonably acceptable to the Buyer by and in the name of Servicer
pursuant to the Servicing Agreement, into which all collections, proceeds and
Income received on account of or in respect of the Contributed Mortgage Loans
serviced by Servicer shall be deposited.

          “Servicer Account Control Agreement” means that certain “shifting
control” account control agreement, among Buyer, Pass-Through Trust Trustee for
the benefit of the Pass-Through Trust, Servicer and JPMorgan Chase Bank, N.A.,
as it may be amended, supplemented or otherwise modified from time to time.

          “Servicer Notice” means the notice acknowledged by the related
Servicer substantially in the form of Exhibit J hereto, as the same may be
amended from time to time.

          “Servicer Remittance Date” means the tenth (10th) day of each month
or, if such day is not a Business Day, the immediately succeeding Business Day.

          “Servicing Agreement” means (i) the servicing agreement, dated as of
the date hereof, among the Pass-Through Trust Trustee for the Pass-Through
Trust, Seller, in its capacity as depositor under the Pass-Through Trust
Agreement, and Servicer, and (ii) any other servicing agreement with a Servicer
relating to the Contributed Mortgage Loans, each as approved by Buyer in its
sole discretion.

          “Servicing Records” means the servicing records with respect to the
Contributed Mortgage Loans, including but not limited to any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of such Contributed Mortgage Loans.

          “Servicing Rights” means rights of any Person to administer, service
or subservice, the Contributed Mortgage Loans or to possess related Records.

          “SIPA” means the Securities Investor Protection Act of 1970, as
amended from time to time.

          “Stock Certificate” means, with respect to a Co-op Loan, the
certificates evidencing ownership of the Co-op Shares issued by the Co-op
Corporation.

- 17 -

--------------------------------------------------------------------------------




          “Stock Power” means, with respect to a Co-op Loan, an assignment of
the Stock Certificate or an assignment of the Co-op Shares issued by the Co-op
Corporation.

          “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, trust or other entity of which at least
a majority of the Capital Stock having by the terms thereof ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions of such corporation, limited liability company, partnership,
trust or other entity (irrespective of whether or not at the time Capital Stock
of any other class or classes of such corporation, limited liability company,
partnership, trust or other entity shall have or might have voting power by
reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

          “Tangible Net Worth” has the meaning set forth in the Pricing Side
Letter.

          “Taxes” means any and all present or future taxes (including social
security contributions and value added taxes), levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges),
withholdings (including backup withholding), assessments, fees or other charges
of any nature whatsoever imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

          “Termination Date” has the meaning assigned to such term in the
Pricing Side Letter.

          “Transaction” has the meaning set forth in Section 1 hereof.

          “Transaction Request” means a request via email or other mutually
agreed electronic method from Seller to Buyer notifying Buyer that Seller wishes
to enter into a Transaction, including a Purchase Price Increase, hereunder that
indicates that it is a Transaction Request under this Agreement.

          “Trust Receipt” means, with respect to any Transaction as of any date,
a receipt in the form attached as an exhibit to the Custodial Agreement.

          “Uniform Commercial Code” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.

          “U.S. Tax Compliance Certificate” has the meaning set forth in Section
11(e)(ii)(B) hereof.

     3. Program; Initiation of Transactions

     a. On the initial Purchase Date, Buyer will purchase from Seller the
Purchased Certificate. From time to time, Seller may request and Buyer will fund
Purchase Price Increases in connection with the acquisition or transfer of
Mortgage Loans by or to the Pass-Through Trust Trustee for the Pass-Through
Trust and the corresponding increase in value of the Purchased Certificate equal
to the Purchase Price for such Contributed Mortgage Loan as of the related
Purchase Date. All related Contributed Mortgage Loans shall be serviced by
Servicer. The aggregate Purchase Price of the Purchased Certificate (adjusted
for any Purchase Price Increases and Purchase Price Decreases, as applicable)
subject to outstanding Transactions shall not exceed the Maximum Aggregate
Purchase Price. 

- 18 -

--------------------------------------------------------------------------------




     b. Seller shall request that Buyer enter into a Transaction by delivering
(i) to Buyer, a Transaction Request one (1) Business Day prior to the proposed
Purchase Date, (ii) to Buyer, an Asset Schedule and (ii) to Custodian, a
Mortgage Loan Schedule. The Custodian shall deliver to Buyer by the proposed
Purchase Date, the final Trust Receipt with respect to the related Mortgage
Loans subject to the proposed Transaction. In the event Buyer elects not to
enter into a Transaction with respect to a proposed Mortgage Loan because of its
failure to meet the eligibility requirements set forth herein, Buyer shall
provide written notice of such intent to Seller no later than 12:00 noon
(Eastern time) on the related Purchase Date.

     c. Reserved

     d. Reserved.

     e. Upon the satisfaction of the applicable conditions precedent set forth
in Section 10 hereof, all of Seller’s interest in the Purchased Certificate
shall pass to Buyer on the initial Purchase Date, against the transfer of the
Purchase Price for the Purchased Certificate to Seller. Upon transfer of the
Purchased Certificate to the Buyer or Contributed Mortgage Loans to the
Pass-Through Trust Trustee for the Pass-Through Trust and until termination of
any related Transactions or the release of Contributed Mortgage Loans as set
forth in Sections 4 or 16 of this Agreement, ownership of the Purchased
Certificate, and control of the Purchased Assets, is vested in Buyer.

4. Repurchase

     a. Seller shall repurchase the Purchased Certificate from Buyer on the
Termination Date. Such obligation to repurchase exists without regard to any
prior or intervening liquidation or foreclosure with respect to any Contributed
Mortgage Loan (but liquidation or foreclosure proceeds received by Buyer shall
be applied to reduce the Repurchase Price for the Purchased Certificate on each
Payment Date except as otherwise provided herein). Seller is obligated to
repurchase and take physical possession of the Purchased Certificate from Buyer
or its designee (including the Custodian) at Seller’s expense on the Termination
Date. In addition, Seller may repurchase the Purchased Certificate or effect an
Optional Repurchase without penalty or premium, but subject, with respect to the
situations set forth in Section 3.2 of the Pricing Side Letter, to the Exit Fee,
on any date pursuant to Section 4.b below.

- 19 -

--------------------------------------------------------------------------------




     b. When any Contributed Mortgage Loans are desired by Seller to be sold or
otherwise liquidated, Seller shall give Buyer at least one (1) Business Day’s
prior written notice thereof designating the applicable Contributed Mortgage
Loans and specifying the net sale proceeds expected from such sale and shall
make payment to Buyer of the Allocated Repurchase Price attributable to such
Contributed Mortgage Loans plus any Exit Fee due (an “Optional Repurchase”) on
each date such Contributed Mortgage Loans are desired to be sold or otherwise
liquidated (each, an “Optional Repurchase Date”). Such payment shall serve as a
partial prepayment of the Repurchase Price in respect of the Purchased
Certificate. Provided that no Default shall have occurred and is continuing, and
(i) the applicable Allocated Repurchase Price due Buyer has been deposited in
the Pass-Through Trust Account and (ii) the applicable Exit Fee due Buyer has
been deposited in the account set forth in Section 9 hereof, Buyer agrees to
permit the release from the Pass-Through Trust Trustee for the Pass-Through
Trust of the related Contributed Mortgage Loans (and release its lien on the
related Contributed Mortgage Loans and the Repurchase Assets related thereto) at
the request of Seller. In addition, if the Buyer either terminates this
Agreement without cause or has indicated that it will no longer enter into new
Transactions, the Seller shall have the immediate right to repurchase the
Purchased Certificate by providing written notice to the Buyer and depositing
the Repurchase Price and all other Obligations that are owing in the account set
forth in Section 9 hereof (such a repurchase, a “Seller Repurchase”). Upon the
Repurchase Price for the Purchased Certificate and all other Obligations that
are owing being deposited in the account set forth in Section 9 hereof, the
Contributed Mortgage Loans shall be released from the Pass-Through Trust Trustee
for the Pass-Through Trust and the Buyer’s lien on the Repurchased Assets shall
immediately be released. The Seller will not owe any Exit Fee in connection with
a Seller Repurchase.

     c. Provided that no Event of Default shall have occurred and be continuing,
and Buyer has received the related Repurchase Price and satisfaction of all
Obligations related to the Contributed Mortgage Loans being repurchased, Buyer
agrees to release its ownership interest hereunder in the related Purchased
Assets (including its lien on the Contributed Mortgage Loans and Repurchase
Assets related thereto) at the request of Seller. The applicable Purchased
Assets (and the Contributed Mortgage Loans and Repurchase Assets related
thereto, as applicable) shall be retransferred by delivery to the Seller or the
designee of Seller. Following payment of the Repurchase Price and the
satisfaction of all Obligations hereunder, Buyer shall return the original
Purchased Certificate and all applicable transfer documents to the Seller, and
shall release its lien on the Repurchase Assets.

5. Price Differential.

     a. On each Business Day that a Transaction is outstanding, each Pricing
Rate shall be reset and, unless otherwise agreed, the accrued and unpaid Price
Differential shall be settled in cash on each related Payment Date. Two Business
Days prior to the Payment Date, Buyer shall give Seller written or electronic
notice of the amount of the Price Differential due on such Payment Date. If on a
Payment Date, Price Differential owing for such Payment Date is not paid
pursuant to Section 7 of this Agreement, Seller shall pay to Buyer the Price
Differential for such Payment Date, by wire transfer in immediately available
funds.

     b. If Buyer fails to receive all or part of the Price Differential due for
a Payment Date by the close of business on that Payment Date, Seller shall be
obligated to pay to Buyer (in addition to, and together with, the amount of such
Price Differential) interest on the unpaid Repurchase Price at a rate per annum
equal to the Post Default Rate until the Price Differential is received in full
by Buyer.

- 20 -

--------------------------------------------------------------------------------




6. Margin Maintenance

     a. If at any time the outstanding Purchase Price of the Purchased
Certificate is greater than the sum of (i) the aggregate Asset Value of the
Contributed Mortgage Loans subject to Transactions and (ii) amounts on deposit
in the Servicer Account, Pass-Through Trust Account or Collection Account (a
“Margin Deficit”), then Buyer may by notice to Seller require Seller to transfer
to Buyer cash in an amount at least equal to the Margin Deficit (such
requirement, a “Margin Call”).

     b. Notice delivered pursuant to Section 6.a above may be given by any
written or electronic means. Any notice given on a Business Day shall be met,
and the related Margin Call satisfied, no later than the close of business on
the following Business Day, so long as the amount at least equal to the Margin
Deficit is actually received by Buyer (the foregoing time requirement for
satisfaction of a Margin Call is referred to as the “Margin Deadline”). The
failure of Buyer, on any one or more occasions, to exercise its rights
hereunder, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Buyer to do so at a later date.
Seller and Buyer each agree that a failure or delay by Buyer to exercise its
rights hereunder shall not limit or waive Buyer’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for Seller.

     c. In the event that a Margin Deficit exists, Buyer may retain any funds
received by it to which the Seller would otherwise be entitled hereunder, which
funds (i) shall be held by Buyer against the related Margin Deficit for a
Contributed Mortgage Loan and (ii) will be applied by Buyer against the
Allocated Purchase Price of the Contributed Mortgage Loan for which the related
Margin Deficit remains otherwise unsatisfied. Notwithstanding the foregoing, the
Buyer retains the right, in its sole discretion, to make a Margin Call in
accordance with the provisions of this Section 6.

7. Income Payments

     a. All Income received on account of the Contributed Mortgage Loans during
the term of a Transaction shall be the property of Buyer through its ownership
of the Purchased Certificate. Seller shall cause (i) the Pass-Through Trust
Trustee to cause the Servicer to deposit all such Income received on account of
the Contributed Mortgage Loans, net of applicable servicing fees and servicing
advances due Servicer pursuant to the Servicing Agreement, in the Servicer
Account no later than two (2) Business Days following receipt thereof, (ii) on
the Servicer Remittance Date, the Pass-Through Trust Trustee to cause the
Servicer to immediately remit such Income to the Pass-Through Trust Account and
(iii) on the Payment Date, the Pass-Through Trust Trustee to cause the Bank to
remit such Income to the Collection Account.

- 21 -

--------------------------------------------------------------------------------




     b. Provided no Event of Default has occurred and is continuing, on each
Payment Date Buyer shall direct the Bank to remit amounts on deposit in the
Collection Account as follows:

          (1) first, to Buyer in payment of any accrued and unpaid Price
Differential, to the extent not paid by Seller to Buyer pursuant to Section 5;

          (2) second, to Buyer to reduce the Allocated Purchase Price for any
Contributed Mortgage Loan by an amount sufficient to eliminate any outstanding
Margin Deficit for such Contributed Mortgage Loan that exists or would exist
after the payment of amounts to Seller pursuant to clause (5) below (without
limiting Seller’s obligation to satisfy such Margin Deficit in a timely manner
as required by Section 6 to the extent not otherwise satisfied);

          (3) third, to Buyer on account of unpaid fees, expenses, and indemnity
amounts and any other amounts due from Seller under the Program Agreements;

          (4) fourth, to Buyer on account of the aggregate Allocated Repurchase
Price for Contributed Mortgage Loans subject to Optional Repurchases; and

          (5) fifth, all remaining amounts (if any), to Seller.

     c. Notwithstanding any provision to the contrary in this Section 7, upon
the occurrence and continuance of an Event of Default or on the Termination
Date, Buyer shall, or shall direct Bank to, remit amounts on deposit in the
Collection Account as follows:

          (1) first, to Buyer in payment of any accrued and unpaid Price
Differential, to the extent not paid by Seller to Buyer pursuant to Section 5;

          (2) second, to Buyer to reduce the Allocated Purchase Price for any
Contributed Mortgage Loan by an amount sufficient to eliminate any outstanding
Margin Deficit for such Contributed Mortgage Loan (without limiting Seller’s
obligation to satisfy such Margin Deficit in a timely manner as required by
Section 6 to the extent not otherwise satisfied);

          (3) third, to Buyer on account of unpaid fees, expenses, and indemnity
amounts and any other amounts due from Seller under the Program Agreements;

          (4) fourth, to Buyer to reduce the aggregate Purchase Price for the
Purchased Certificate to $0;

          (5) fifth, to Buyer all other Obligations that are due and payable;
and

          (6) sixth, all remaining amounts (if any), to Seller.

- 22 -

--------------------------------------------------------------------------------




8. Security Interest

     a. Security Interest. On the initial Purchase Date, Seller hereby sells,
assigns and conveys all rights and interests in the Purchased Assets and the
beneficial interest in the Repurchase Assets. Although the parties intend that
all Transactions hereunder be sales and purchases and not loans, in the event
any such Transactions are deemed to be loans, and in any event, Seller hereby
pledges to Buyer as security for the performance by Seller of its Obligations
and hereby grants, assigns and pledges to Buyer a fully perfected first priority
security interest in the Purchased Assets, the Records, and all related
Servicing Rights, the Program Agreements (to the extent such Program Agreements
and Seller’s right thereunder relate to the Purchased Assets), any Property
relating to the Purchased Assets, all insurance policies and insurance proceeds
relating to any Purchased Assets or the related Mortgaged Property, including,
but not limited to, any payments or proceeds under any related primary
insurance, hazard insurance, Income, the Collection Account, the Servicer
Account, accounts (including any interest of Seller in escrow accounts) and any
other contract rights, instruments, accounts, payments, rights to payment
(including payments of interest or finance charges), general intangibles and
other assets relating to the Purchased Assets (including, without limitation,
any other accounts) or any interest in the Purchased Assets, and any proceeds
(including the related securitization proceeds) and distributions with respect
to any of the foregoing and any other property, rights, title or interests as
are specified on a Transaction Request and/or Trust Receipt, in all instances,
whether now owned or hereafter acquired, now existing or hereafter created (the
“Primary Repurchase Assets”).

     b. Additional Repurchase Assets. In order to further secure the Obligations
hereunder, the Pass-Through Trust Trustee for the Pass-Through Trust hereby
grants, assigns and pledges on the date hereof to Buyer a fully perfected first
priority security interest in the Contributed Mortgage Loans, the Records, and
all related Servicing Rights, the Program Agreements (to the extent such Program
Agreements and Pass-Through Trust Trustee for the Pass-Through Trust’s rights
thereunder relate to the Contributed Mortgage Loans), any Property relating to
the Contributed Mortgage Loans, all insurance policies and insurance proceeds
relating to any Contributed Mortgage Loan or the related Mortgaged Property,
including, but not limited to, any payments or proceeds under any related
primary insurance and hazard insurance, Income, the Pass-Through Trust Account,
the Servicer Account, accounts (including any interest of Pass-Through Trust
Trustee for the Pass-Through Trust in escrow accounts) and any other contract
rights, instruments, accounts, payments, rights to payment (including payments
of interest or finance charges), general intangibles and other assets relating
to the Contributed Mortgage Loans (including, without limitation, any other
accounts) or any interest in the Contributed Mortgage Loans, and any proceeds
(including the related securitization proceeds) and distributions with respect
to any of the foregoing and any other property, rights, title or interests as
are specified on a Transaction Request and/or Trust Receipt, in all instances,
whether now owned or hereafter acquired, now existing or hereafter created
(collectively, the “Additional Repurchase Assets” and together with the Primary
Repurchase Assets, the “Repurchase Assets”). All Additional Repurchase Assets
shall be deemed to be part of the Pass-Through Trust. This paragraph is intended
to constitute a security agreement or other arrangement or other credit
enhancement related to the Agreement and transactions hereunder as defined under
Section 101(47)(v) and 741(7)(xi) of the Bankruptcy Code, and is further
intended to be a guaranty of the Obligations to the Buyer by the Pass-Through
Trust Trustee for the Pass-Through Trust to the extent of its Contributed
Mortgage Loans; the assets set forth in Section 8.a above and this Section 8.b
are the “Repurchase Assets”.

- 23 -

--------------------------------------------------------------------------------




     c. Release of Servicing Rights. Seller and Guarantor each acknowledge that
it does not have rights to service the Contributed Mortgage Loans but only has
rights to the extent a party to the current Servicing Agreement. Without
limiting the generality of the foregoing and in the event that Seller or
Guarantor is deemed to retain any residual Servicing Rights, and for the
avoidance of doubt, Seller and Guarantor each grant, assign and pledge to Buyer
a security interest in the Servicing Rights and proceeds related thereto and in
all instances, whether now owned or hereafter acquired, now existing or
hereafter created. The foregoing provision is intended to constitute a security
agreement or other arrangement or other credit enhancement related to this
Agreement and Transactions hereunder as defined under Sections 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code.

     d. Financing Statements. Subject to Section 40 herein, Seller Parties agree
to execute, deliver and/or file such documents and perform such acts as may be
reasonably necessary to fully perfect Buyer’s security interest created hereby.
Furthermore, Seller Parties hereby authorize the Buyer to file financing
statements relating to the Repurchase Assets, as the Buyer, at its option, may
deem appropriate. The Seller Parties shall pay the filing costs for any
financing statement or statements prepared pursuant to this Section 8.

     e. Pass-Through Trust Interests as Securities. The parties acknowledge and
agree that the Pass-Through Trust Interests shall constitute and remain
“securities” as defined in Section 8-102 of the Uniform Commercial Code; Seller
Parties covenant and agree that (i) the Pass-Through Trust Interests are not and
will not be dealt in or traded on securities exchanges or securities markets,
and (ii) the Pass-Through Trust Interests are not and will not be investment
company securities within the meaning of Section 8-103 of the Uniform Commercial
Code. Seller shall, at its sole cost and expense, take all steps as may be
necessary in connection with the re-registration, indorsement, transfer and
delivery of the Purchased Certificate to Buyer.

     f. Additional Interests. If Seller shall, as a result of ownership of the
Purchased Certificate, become entitled to receive or shall receive any
certificate evidencing any Purchased Certificate, whether in addition to, in
substitution for, as a conversion of, or in exchange for the Purchased
Certificate, or otherwise in respect thereof, Seller shall accept the same as
the Buyer’s agent, hold the same in trust for the Buyer and deliver the same
forthwith to the Buyer in the exact form received, duly indorsed by Seller to
the Buyer, if required, together with an undated transfer power, if required,
covering such certificate duly executed in blank, or, if requested, deliver the
Purchased Certificate re-registered in the name of Buyer, to be held by the
Buyer subject to the terms hereof as additional security for the Obligations.
Any sums paid upon or in respect of the Pass-Through Trust Interests upon the
liquidation or dissolution of the Pass-Through Trust or otherwise shall be paid
over to the Buyer as additional security for the Obligations. If following the
occurrence and during the continuation of an Event of Default, any sums of money
or property so paid or distributed in respect of the Pass-Through Trust
Interests shall be received by Seller, Seller shall, until such money or
property is paid or delivered to the Buyer, hold such money or property in trust
for the Buyer segregated from other funds of Seller as additional security for
the Obligations.

- 24 -

--------------------------------------------------------------------------------




     g. Cash Dividends; Voting Rights. Subject to this Section, after the
occurrence of an Event of Default that has not been waived or cured, Buyer as
the holder, shall exercise all voting rights with respect to the Repurchase
Assets and Pass-Through Trust Interests. Prior to the occurrence of an Event of
Default that has not been waived or cured, the applicable Seller Parties shall
exercise all voting rights with respect to the Repurchase Assets and
Pass-Through Trust Interests, but subject in all events to the consent rights of
Buyer as set forth in the related governing agreements. In no event shall any
vote be cast or other action taken which would impair the Repurchase Assets or
Pass-Through Trust Interests, as applicable, or which would be inconsistent with
or result in a violation of any provision of this Agreement. Without limiting
the generality of the foregoing, after an Event of Default, Buyer shall have no
obligation to (i) vote to enable, or take any other action to permit
Pass-Through Trust, to issue any trust interests of any nature or to issue any
other trust interests convertible into or granting the right to purchase or
exchange for any trust interests of Pass-Through Trust or (ii) sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Pass-Through Trust Interests or (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, the
Pass-Through Trust Interests, the Repurchase Assets, or any interest therein,
except for the Lien provided for by this Agreement, or (iv) enter into any
agreement or undertaking restricting the right or ability of Seller Parties to
sell, assign or transfer any of the Pass-Through Trust Interests.

9. Payment and Transfer

          Unless otherwise mutually agreed in writing, all transfers of funds to
be made by Seller hereunder to Buyer shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to Buyer at the
following account maintained by Buyer: Account No. 30956492, for the account of
CS Buyer/Zais Inbound, Citibank, NA, ABA No. 021 000 089 or such other account
as Buyer shall specify to Seller in writing. Each Seller Party and Guarantor
acknowledges that it has no rights of withdrawal from the foregoing account. The
Purchased Certificate transferred by one party hereto to the other party shall
be in the case of a purchase by Buyer in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as Buyer may reasonably request. The Purchased
Certificate and Contributed Mortgage Loans shall be evidenced by a Trust
Receipt. Any Repurchase Price received by Buyer after the close of business on a
Business Day shall be deemed received on the next succeeding Business Day.

- 25 -

--------------------------------------------------------------------------------




10. Conditions Precedent

     a. Initial Transaction. As conditions precedent to the initial Transaction,
Buyer shall have received on or before the day of such initial Transaction the
following:

          (1) Program Agreements. The Program Agreements in form and substance
satisfactory to Buyer and duly executed and delivered by the parties thereto and
being in full force and effect, free of any modification, breach or waiver.

          (2) Security Interest. Evidence that all other actions necessary or,
in the opinion of Buyer, desirable to perfect and protect Buyer’s interest in
the Repurchase Assets have been taken, including, without limitation, ensuring
that all Pass-Through Trust Interests are evidenced by certificates in
registered form and that such Pass-Through Trust Interests constitute and remain
“securities” (as defined in Section 8-102 of the Uniform Commercial Code).
Seller shall take all steps as may be necessary in connection with the
indorsement, transfer of power, delivery and pledge of all Purchased Assets and
Contributed Mortgage Loans to Buyer, and performing UCC searches and duly
authorized and filing Uniform Commercial Code financing statements, in form and
substance satisfactory to Buyer, on Form UCC-1.

          (3) Organizational Documents. A certificate of the authorized person
of the Seller and Guarantor substantially in the form of Exhibit F hereto,
attaching certified copies of Seller’s and Guarantor’s organizational documents
and resolutions approving the Program Agreements and transactions thereunder
(either specifically or by general resolution) and all documents evidencing
other necessary action or governmental approvals as may be required in
connection with the Program Agreements.

          (4) Good Standing Certificate. A certified copy of a good standing
certificate from the jurisdiction of organization of the Seller and Guarantor,
dated as of no earlier than the date ten (10) Business Days prior to the
Purchase Date with respect to the initial Transaction hereunder.

          (5) Incumbency Certificate. An incumbency certificate of the company
secretary of the Seller and Guarantor, certifying the names, true signatures and
titles of the representatives duly authorized to request transactions hereunder
and to execute the Program Agreements.

          (6) Opinion of Counsel. (A) A security interest, general corporate and
enforceability opinion or opinions of counsel to Seller Parties and Guarantor,
including an Investment Company Act of 1940, as amended (the “Investment Company
Act”) opinion indicating that (x) it is not necessary to register Pass-Through
Trust under the Investment Company Act, for reasons other than the exemption
provided by Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act and
(y) it is not necessary to register Seller or Guarantor under the Investment
Company Act; and (B) a Bankruptcy Code opinion of counsel to Seller Parties and
Guarantor, with respect to the matters outlined in Section 26, each in form and
substance acceptable to Buyer;

          (7) Reserved.

          (8) Fees. Payment of any fees due to Buyer hereunder.

          (9) Reserved.

- 26 -

--------------------------------------------------------------------------------




          (10) Delivery of Certificates. Seller shall deliver to the Custodian
the Purchased Certificate issued in the name of the Buyer.

     b. All Transactions. The obligation of Buyer to enter into each Transaction
pursuant to this Agreement is subject to the following conditions precedent:

          (1) Due Diligence Review. Without limiting the generality of Section
34 hereof, Buyer shall have completed, to its satisfaction, its due diligence
review of the related Purchased Assets, Contributed Mortgage Loans and Seller
Parties, Guarantor and the Servicer.

          (2) Required Documents. With respect to each Contributed Mortgage
Loan, the Asset File has been delivered to the Custodian in accordance with the
Custodial Agreement.

          (3) Transaction Documents. Buyer or its designee shall have received
on or before the day of such Transaction (unless otherwise specified in this
Agreement) the following, in form and substance satisfactory to Buyer and (if
applicable) duly executed:

          (a) A Transaction Request and Asset Schedule delivered by Seller
pursuant to Section 3.b hereof.

          (b) The Trust Receipt and Custodial Asset Schedule delivered by
Custodian.

          (c) Such certificates, opinions of counsel or other documents as Buyer
may reasonably request.

          (4) No Default. No Default or Event of Default shall have occurred and
be continuing.

          (5) Requirements of Law. Buyer shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into Transactions with a Pricing Rate based on CSCOF.

          (6) Representations and Warranties. Both immediately prior to the
related Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller and Guarantor in each
Program Agreement shall be true, correct and complete on and as of such Purchase
Date in all material respects with the same force and effect as if made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).

          (7) Reserved.

- 27 -

--------------------------------------------------------------------------------




          (8) Material Adverse Change. None of the following shall have occurred
and/or be continuing:

          (a) Credit Suisse AG, New York Branch’s corporate bond rating as
calculated by S&P or Moody’s has been lowered or downgraded to a rating below
investment grade by S&P or Moody’s;

          (b) an event or events shall have occurred in the good faith
determination of Buyer resulting in the effective absence of a “repo market” or
comparable “lending market” for financing debt obligations secured by mortgage
loans or securities or an event or events shall have occurred resulting in Buyer
not being able to finance Contributed Mortgage Loans through the “repo market”
or “lending market” with traditional counterparties at rates which would have
been reasonable prior to the occurrence of such event or events; or

          (c) an event or events shall have occurred resulting in the effective
absence of a “securities market” for securities backed by mortgage loans or an
event or events shall have occurred resulting in Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

          (d) there shall have occurred (i) a material change in financial
markets, an outbreak or escalation of hostilities or a material change in
national or international political, financial or economic conditions; (ii) a
general suspension of trading on major stock exchanges; or (iii) a disruption in
or moratorium on commercial banking activities or securities settlement
services; or

          (e) there shall have occurred a material adverse change in the
financial condition of Buyer which affects (or can reasonably be expected to
affect) materially and adversely the ability of Buyer to fund its obligations
under this Agreement; provided, that any such determination under this Section
10.b(9)(e) shall be consistent with the determinations made by Buyer in respect
of collateral substantially similar to the Contributed Mortgage Loans and the
Purchased Certificate. Seller shall be entitled to a refund of a pro-rated
portion of any Commitment Fee actually paid by Seller with respect to any period
after the date on which such payment and any event occurring pursuant to this
clause (8).

11. Program; Costs

     a. Seller and Guarantor shall reimburse Buyer for any of Buyer’s reasonable
out-of-pocket costs, including reasonable attorney’s fees, incurred by Buyer in
determining the acceptability to Buyer of any Repurchase Assets, subject to
Section 34 of this Agreement. Seller and Guarantor shall also pay, or reimburse
Buyer if Buyer shall pay, any termination fee, which may be due any Servicer in
connection with a termination of the Servicer by Buyer in accordance with
Section 12.e or Section 16.d of this Agreement. Seller and Guarantor shall pay
the fees and expenses of Buyer’s counsel in connection with the Program
Agreements. Legal fees for any subsequent amendments to this Agreement or
related documents shall be borne by Seller and Guarantor. Seller and Guarantor
shall pay ongoing custodial fees and expenses as set forth in the Custodial
Agreement, and any other ongoing fees and expenses under any other Program
Agreement.

- 28 -

--------------------------------------------------------------------------------




     b. If Buyer determines that, due to the introduction of, any change in, or
the compliance by Buyer with (i) any eurocurrency reserve requirement or (ii)
the interpretation of any law, regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be an increase in the cost to Buyer in engaging in the present
or any future Transactions, then each of Seller and Guarantor agrees to pay to
Buyer, from time to time, upon demand by Buyer (with a copy to Custodian) the
actual cost of additional amounts as specified by Buyer to compensate Buyer for
such increased costs; provided, that any such determination made under this
Section 11.b shall be consistent with determinations made by Buyer in respect of
substantially similar warehouse and loan facilities with substantially similar
assets.

     c. With respect to any Transaction, Buyer may conclusively rely upon, and
shall incur no liability to Seller or Guarantor in acting upon, any request or
other communication that Buyer reasonably believes to have been given or made by
a person authorized to enter into a Transaction on Seller’s behalf, whether or
not such person is listed on the certificate delivered pursuant to Section
10.a(5) hereof. In each such case, Seller and Guarantor hereby waives the right
to dispute Buyer’s record of the terms of the request or other communication.

     d. Reserved.

     e. (i) Any payments made by Seller or Guarantor to Buyer or a Buyer
assignee hereunder or any Program Agreement shall be made free and clear of and
without deduction or withholding for any Taxes, except as required by applicable
law. If Seller or Guarantor shall be required by applicable law (as determined
in the good faith discretion of the applicable withholding agent) to deduct or
withhold any Tax from any sums payable to Buyer or a Buyer assignee, then (i)
the Seller or Guarantor shall make such deductions or withholdings and pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law; (ii) to the extent the withheld or deducted Tax is an
Indemnified Tax or Other Tax, the sum payable shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
and withholdings applicable to additional sums payable under this Section 11(e))
the Buyer or Buyer assignee receives an amount equal to the sum it would have
received had no such deductions or withholdings been made; and (iii) the Seller
and Guarantor shall notify the Buyer or Buyer assignee of the amount paid and
shall provide the original or a certified copy of a receipt issued by the
relevant Governmental Authority evidencing such payment within ten (10) days
thereafter. Seller and Guarantor shall otherwise indemnify Buyer, within ten
(10) days after demand therefor, for any Indemnified Taxes or Other Taxes
imposed on Buyer (including Indemnified Taxes and Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 11(e)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally asserted by the
relevant Governmental Authority.

- 29 -

--------------------------------------------------------------------------------




     (ii) Buyer and any Buyer assignee shall deliver to each of the Seller and
Guarantor, at the time or times reasonably requested by the Seller or Guarantor,
such properly completed and executed documentation reasonably requested by the
Seller or Guarantor as will permit payments made hereunder to be made without
withholding or at a reduced rate of withholding. In addition, Buyer and any
Buyer assignee, if reasonably requested by Seller or Guarantor, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Seller or Guarantor as will enable the Seller or Guarantor to determine
whether or not such Buyer or Buyer assignee is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
this Section 11, the completion, execution and submission of such documentation
(other than such documentation in Section 11(e)((ii)(A), (B) and (C) below)
shall not be required if in the Buyer’s or Buyer’s assignee’s judgment such
completion, execution or submission would subject such Buyer or Buyer assignee
to any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Buyer or Buyer assignee. Without limiting
the generality of the foregoing, Buyer or Buyer assignee shall deliver to each
of the Seller and Guarantor, to the extent legally entitled to do so:

(A) in the case of a Buyer or Buyer assignee which is a “U.S. Person” as defined
in section 7701(a)(30) of the Code, a properly completed and executed Internal
Revenue Service (“IRS”) Form W-9 certifying that it is not subject to U.S.
federal backup withholding tax;

(B) in the case of a Buyer or Buyer assignee which is not a “U.S. Person” as
defined in Code section 7701(a)(30): (I) a properly completed and executed IRS
Form W-8BEN, W-8BEN-E or W-8ECI, as appropriate, evidencing entitlement to a
zero percent or reduced rate of U.S. federal income tax withholding on any
payments made hereunder, (II) in the case of such non-U.S. Person claiming
exemption from the withholding of U.S. federal income tax under Code sections
871(h) or 881(c) with respect to payments of “portfolio interest,” a duly
executed certificate (a “U.S. Tax Compliance Certificate”) to the effect that
such non-U.S. Person is not (x) a “bank” within the meaning of Code section
881(c)(3)(A), (y) a “10 percent shareholder” of Seller, Guarantor or affiliate
thereof, within the meaning of Code section 881(c)(3)(B), or (z) a “controlled
foreign corporation” described in Code section 881(c)(3)(C), (III) to the extent
such non-U.S. person is not the beneficial owner, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
non-U.S. person is a partnership and one or more direct or indirect partners of
such non-U.S. person are claiming the portfolio interest exemption, such
non-U.S. person may provide a U.S. Tax Compliance Certificate on behalf of each
such direct and indirect partner, and (IV) executed originals of any other form
or supplementary documentation prescribed by law as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by law to permit the
Seller or Guarantor to determine the withholding or deduction required to be
made.

- 30 -

--------------------------------------------------------------------------------




(C) if a payment made to a Buyer or Buyer assignee under this Agreement would be
subject to U.S. federal withholding tax imposed by FATCA if such Buyer or
assignee were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Buyer or assignee shall deliver to the Seller or Guarantor at
the time or times prescribed by law and at such time or times reasonably
requested by the Seller such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Seller as may be necessary
for the Seller to comply with their obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 11(e), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

The applicable IRS forms referred to above shall be delivered by each applicable
Buyer or Buyer assignee on or prior to the date on which such person becomes a
Buyer or Buyer assignee under this Agreement, as the case may be, and upon the
obsolescence or invalidity of any IRS form previously delivered by it hereunder.

     f. Any indemnification payable by Seller or Guarantor to Buyer or any Buyer
assignee for Indemnified Taxes or Other Taxes that are imposed on Buyer or a
Buyer assignee, as described in Section 11(e)(i) hereof, shall be paid by Seller
or Guarantor within ten (10) days after demand therefor. A certificate as to the
amount of such payment or liability delivered to the Seller or Guarantor by
Buyer or a Buyer assignee shall be conclusive absent manifest error.

     g. Each party’s obligations under this Section 11 shall survive any
assignment of rights by, or the replacement of, Buyer or a Buyer assignee, and
the repayment, satisfaction or discharge of all obligations under any Program
Agreement.

     h. Each party to this Agreement acknowledges that it is its intent for
purposes of U.S. federal, state and local income and franchise taxes to treat
each Transaction as indebtedness of Seller that is secured by the Purchased
Assets, and the Purchased Assets as owned by Seller in the absence of an Event
of Default by Seller. Buyer and Seller agree that they will treat and report for
all tax purposes the Transactions entered into hereunder as one or more loans
from Buyer to Seller secured by the Purchased Assets, unless otherwise
prohibited by law or upon a final determination by any taxing authority that the
Transactions are not loans for tax purposes.

12. Servicing

     a. The Pass-Through Trust Trustee for the Pass-Through Trust and the
Seller, in its capacity as depositor under the Pass-Through Trust Agreement,
shall contract with Servicer to service the Contributed Mortgage Loans
consistent with Accepted Servicing Practices.

- 31 -

--------------------------------------------------------------------------------




     b. Seller shall cause Pass-Through Trust Trustee for the Pass-Through Trust
to cause the Servicer to hold or cause to be held all escrow funds collected by
Servicer with respect to any Contributed Mortgage Loans in trust accounts and
shall apply the same for the purposes for which such funds were collected.

     c. Seller shall cause Pass-Through Trust Trustee for the Pass-Through Trust
to cause the Servicer to deposit all collections received by Servicer on the
Contributed Mortgage Loans in accordance with Section 7.a.

     d. In the event there is a third party Servicer and upon Buyer’s request,
Seller shall provide promptly to Buyer a Servicer Notice addressed to and agreed
to by the Servicer of the related Contributed Mortgage Loans, advising such
Servicer of such matters as Buyer may reasonably request, including, without
limitation, recognition by the Servicer of Buyer’s interest in such Contributed
Mortgage Loans and the Servicer’s agreement that upon receipt of notice of an
Event of Default from Buyer, it will follow the instructions of Buyer with
respect to the Contributed Mortgage Loans and any related Income with respect
thereto.

     e. Upon the occurrence of an Event of Default hereunder or a default that
permits termination of the Servicer under the Servicing Agreement, Buyer shall
have the right to immediately terminate the Servicer’s right to service the
Contributed Mortgage Loans without payment of any penalty or termination fee.
Seller and the Servicer shall cooperate in transferring the servicing of the
Contributed Mortgage Loans to a successor servicer appointed by Buyer in its
sole discretion. For the avoidance of doubt any termination of the Servicer’s
rights to service by the Buyer as a result of an Event of Default shall be
deemed part of an exercise of the Buyer’s rights to cause the liquidation,
termination or acceleration of this Agreement.

     f. If Seller should discover the occurrence of an event of default under
the Servicing Agreement, Seller shall promptly notify Buyer and shall cause the
enforcement of the Servicing Agreement in accordance with its terms.

13. Representations and Warranties

     a. Each of Seller, on behalf of the Seller Parties, and Guarantor
represents and warrants to Buyer as of the date hereof and as of each Purchase
Date for any Transaction that:

          (1) Existence. Seller has been duly organized and is validly existing
as a corporation in good standing under the laws of the State of Delaware.
Pass-Through Trust has been organized as a common law trust under the laws of
the State of New York. Guarantor has been duly organized and is validly existing
as a real estate investment trust in good standing under the laws of the State
of Maryland.

- 32 -

--------------------------------------------------------------------------------




          (2) Licenses. Each of the Seller and Guarantor is duly licensed or is
otherwise qualified in each jurisdiction in which it transacts business for the
business which it conducts and is not in default of any applicable federal,
state or local laws, rules and regulations unless, in each instance, the failure
to take such action is not reasonably likely (either individually or in the
aggregate) to cause a Material Adverse Effect. Each Seller Party and Guarantor
has the requisite power and authority to execute and deliver, engage in the
transactions contemplated by, and perform and observe the terms and conditions
of, each Program Agreement and any Transaction Request.

          (3) Power. Each Seller Party and Guarantor has all requisite corporate
or other power, and has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect.

          (4) Due Authorization. Each Seller Party and Guarantor has all
necessary corporate or other power, authority and legal right to execute,
deliver and perform its obligations under each of the Program Agreements, as
applicable. Each Program Agreement has been (or, in the case of Program
Agreements not yet executed, will be) duly authorized, executed and delivered by
Seller Parties and Guarantor, as applicable, all requisite or other corporate
action having been taken, and each is valid, binding and enforceable against
Seller Parties and Guarantor, as applicable, in accordance with its terms except
as such enforcement may be affected by bankruptcy, by other insolvency laws, or
by general principles of equity.

          (5) Financial Statements. The Guarantor has heretofore furnished to
Buyer a copy of (a) its consolidated balance sheet and the consolidated balance
sheets of its consolidated Subsidiaries for the fiscal year of the Guarantor
ended December 31, 2013 and the related consolidated statements of income and
retained earnings and of cash flows for the Guarantor and its consolidated
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous year, with the opinion thereon of
PriceWaterhouseCoopers and (b) its consolidated balance sheet and the
consolidated balance sheets of its consolidated Subsidiaries for the quarterly
fiscal periods of the Guarantor ended September 30, 2013 and March 31, 2014 and
the related consolidated statements of income and retained earnings and of cash
flows for the Guarantor and its consolidated Subsidiaries for such quarterly
fiscal periods, setting forth in each case in comparative form the figures for
the previous year. All such financial statements are complete and correct and
fairly present, in all material respects, the consolidated financial condition
of the Guarantor and its Subsidiaries and the consolidated results of their
operations as at such dates and for such fiscal periods, all in accordance with
GAAP applied on a consistent basis. Since ________________, 201_, there has been
no material adverse change in the consolidated business, operations or financial
condition of the Guarantor and its consolidated Subsidiaries taken as a whole
from that set forth in said financial statements nor is Guarantor aware of any
state of facts which (with notice or the lapse of time) would or could result in
any such material adverse change. The Guarantor has, on the date of the
statements delivered pursuant to this Section (the “Statement Date”) no
liabilities, direct or indirect, fixed or contingent, matured or unmatured,
known or unknown, or liabilities for taxes, long-term leases or unusual forward
or long-term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of Seller except as heretofore disclosed to Buyer in writing.

- 33 -

--------------------------------------------------------------------------------




          (6) Event of Default. There exists no Event of Default under Section
15.b hereof, which default gives rise to a right to accelerate indebtedness as
referenced in Section 15.b hereof, under any mortgage, borrowing agreement or
other instrument or agreement pertaining to indebtedness for borrowed money or
to the repurchase of mortgage loans or securities.

          (7) Solvency. Each of Seller and Guarantor is solvent and will not be
rendered insolvent by any Transaction and, after giving effect to such
Transaction, will not be left with an unreasonably small amount of capital with
which to engage in its business. No Seller Party nor Guarantor intends to incur,
nor does it believe that it has incurred, debts beyond its ability to pay such
debts as they mature and is not contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
such entity or any of its assets. The amount of consideration being received by
Seller upon the sale of the Purchased Certificate to Buyer constitutes
reasonably equivalent value and fair consideration for such Purchased
Certificate. Seller is not transferring any Purchased Certificate with any
intent to hinder, delay or defraud any of its creditors. Each transfer of
Mortgage Loans to Pass-Through Trust Trustee for the Pass-Through Trust
constitutes reasonably equivalent value and fair consideration for such Mortgage
Loans.

          (8) No Conflicts. The execution, delivery and performance by each
Seller Party and Guarantor of each Program Agreement do not conflict with any
term or provision of the formation documents or by-laws of any Seller Party or
Guarantor or any law, rule, regulation, order, judgment, writ, injunction or
decree applicable to any Seller Party or Guarantor of any court, regulatory
body, administrative agency or governmental body having jurisdiction over any
Seller Party or Guarantor, which conflict would have a Material Adverse Effect
and will not result in any violation of any such mortgage, instrument, agreement
or obligation to which any Seller Party or Guarantor is a party.

          (9) True and Complete Disclosure. All information, reports, exhibits,
schedules, financial statements or certificates of Seller, Guarantor or any
Affiliate thereof or any of their officers furnished or to be furnished to Buyer
in connection with the initial or any ongoing due diligence of Seller,
Guarantor, or any Affiliate or officer thereof (taken as a whole), and the
negotiation, preparation, or delivery of the Program Agreements are true and
complete and, to the best of the knowledge of Seller, Guarantor or any
Affiliate, do not omit to disclose any material facts necessary to make the
statements herein or therein, in light of the circumstances in which they are
made, not misleading. All financial statements have been prepared in accordance
with GAAP (other than monthly financial statements solely with respect to
footnotes, year-end adjustments and cash flow statements).

- 34 -

--------------------------------------------------------------------------------




          (10) Approvals. No consent, approval, authorization or order of,
registration or filing with (other than any Form 8-Ks that may be required to be
filed with the SEC), or notice to any Governmental Authority or court is
required under applicable law in connection with the execution, delivery and
performance by any Seller Party or Guarantor of each Program Agreement.

          (11) Litigation. There is no action, proceeding or investigation
pending with respect to which any Seller Party or Guarantor has received service
of process or, to the best of Seller’s or Guarantor’s knowledge threatened
against it before any court, administrative agency or other tribunal (A)
asserting the invalidity of any Program Agreement, (B) seeking to prevent the
consummation of any of the transactions contemplated any Program Agreement, (C)
making a claim individually in an amount greater than $5,00,000 or in an
aggregate amount greater than $10,000,000, or (D) which might materially and
adversely affect the validity of the Purchased Assets or Contributed Mortgage
Loans or the performance by it of its obligations under, or the validity or
enforceability of any Program Agreement.

          (12) Material Adverse Effect. There has been no Material Adverse
Effect since the date set forth in the most recent financial statements supplied
to Buyer.

          (13) Ownership. No Seller Party has assigned, pledged, or otherwise
conveyed or encumbered any Purchased Asset or Contributed Mortgage Loan to any
other Person, other than as contemplated in the Program Agreements, and
immediately prior to the sale of such Purchased Certificate to Buyer, Seller was
the sole owner of such Purchased Certificate and had good and marketable title
thereto, free and clear of all Liens, in each case except for Liens to be
released simultaneously with the sale to Buyer hereunder.

          (14) Acquisition Guidelines. The Acquisition Guidelines provided to
Buyer are the true and correct Acquisition Guidelines of the Seller.

          (15) Taxes.

          (a) Seller and Guarantor have timely filed all tax returns that are
required to be filed by them and have paid all taxes, except for any such taxes
as are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided. The charges, accruals and reserves on the books of Seller and
Guarantor in respect of taxes and other governmental charges are, in the opinion
of Seller or Guarantor, as applicable, adequate. 

          (b) Guarantor is and has always been treated as a real estate
investment trust for U.S. federal income tax purposes.

          (16) Investment Company. Neither Seller nor Guarantor nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act and (x)
it is not necessary to register Pass-Through Trust under the Investment Company
Act, for reasons other than the exemption provided by Section 3(c)(1) or Section
3(c)(7) of the Investment Company Act and (y) it is not necessary to register
Seller or Guarantor under the Investment Company Act. 

- 35 -

--------------------------------------------------------------------------------




          (17) Chief Executive Office; Jurisdiction of Organization. On the
Effective Date, Seller’s chief executive office is, and has been, located at c/o
Zais REIT Management, LLC, 2 Bridge Avenue, Suite 322, Red Bank, New Jersey
07701 and the trust office of Pass-Through Trust is, and has been, located at
U.S. Bank National Association, 60 Livingston Avenue, Mailcode: EP-MN-WS3D, St.
Paul, Minnesota 55107. On the Effective Date, Seller’s jurisdiction of
organization is Delaware. On the Effective Date, Pass-Through Trust’s
jurisdiction of organization is New York. Seller shall provide Buyer with thirty
days advance notice of any change in Seller’s principal office or place of
business, legal name or jurisdiction. Seller has no trade name. During the
preceding five years, Seller has not been known by or done business under any
other name, corporate or fictitious, and has not filed or had filed against it
any bankruptcy receivership or similar petitions nor has it made any assignments
for the benefit of creditors.

          (18) Location of Books and Records. The location where Seller keeps
its books and records, including all computer tapes and records relating to the
Purchased Assets and Contributed Mortgage Loans and the related Repurchase
Assets is its chief executive office, the offices of the Custodian or the
related trustee.

          (19) Tangible Net Worth. On the Effective Date, Guarantor’s Tangible
Net Worth is not less than the amount set forth in Section 2.1 of the Pricing
Side Letter.

          (20) ERISA. Each Plan to which Seller, Guarantor or its respective
Subsidiaries make direct contributions, and, to the knowledge of Seller, each
other Plan and each Multiemployer Plan, is in compliance in all material
respects with, and has been administered in all material respects in compliance
with, the applicable provisions of ERISA, the Code and any other Federal or
State law.

          (21) Adverse Selection. Seller has not used selection procedures that
identified the Contributed Mortgage Loans as being less desirable or valuable
than other Mortgage Loans owned directly or indirectly by the Seller.

          (22) Agreements. No Seller Party, Guarantor or any Subsidiary of any
Seller Party or Guarantor is a party to any agreement, instrument, or indenture
or subject to any restriction materially and adversely affecting its business,
operations, assets or financial condition, except as disclosed in the financial
statements described in Section 13.a(5) hereof. No Seller Party or Guarantor is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement, instrument, or
indenture which default could have a material adverse effect on the business,
operations, properties, or financial condition of Seller Parties or Guarantor as
a whole. No holder of any indebtedness of Seller Parties, Guarantor or of any of
their Subsidiaries has given notice of any asserted default thereunder.

- 36 -

--------------------------------------------------------------------------------




          (23) Reserved.

          (24) Real Estate Investment Trust. Except as disclosed in writing to
Buyer, Guarantor has not involuntarily engaged in any material “prohibited
transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the Code.
Guarantor for its current “tax year” (as defined in the Code) is entitled to a
dividends paid deduction under the requirements of Section 857 of the Code with
respect to any dividends paid by it with respect to such year for which it
claims a deduction in its Form 1120-REIT filed with the United States Internal
Revenue Service for such year.

          (25) No Reliance. Each Seller Party and Guarantor has made its own
independent decisions to enter into the Program Agreements and each Transaction
and as to whether such Transaction is appropriate and proper for it based upon
its own judgment and upon advice from such advisors (including without
limitation, legal counsel and accountants) as it has deemed necessary. No Seller
Party or Guarantor is relying upon any advice from Buyer as to any aspect of the
Transactions including without limitation, the legal, accounting or tax
treatment of such Transactions.

          (26) Plan Assets. No Seller Party nor Guarantor is an employee benefit
plan as defined in Section 3 of Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code, and none of the Purchased Assets or Contributed Mortgage
Loans are “plan assets” within the meaning of 29 CFR §2510.3 101 as amended by
Section 3(42) of ERISA, in the Seller Parties’ hands, and transactions by or
with Seller Parties or Guarantor are not subject to any state or local statute
regulating investments or fiduciary obligations with respect to governmental
plans within the meaning of Section 3(32) of ERISA.

          (27) No Prohibited Persons. Neither the Seller nor Guarantor nor any
of their Affiliates, officers, directors, partners or members, is an entity or
person (or to the Seller’s or Guarantor’s knowledge, owned or controlled by an
entity or person): (i) that is listed in the Annex to, or is otherwise subject
to the provisions of Executive Order 13224 issued on September 24, 2001
(“EO13224”); (ii) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

          (28) Servicing. Seller shall ensure that Servicer and each subservicer
servicing any Contributed Mortgage Loans hereunder have all consents, licenses
and approvals necessary to service the Contributed Mortgage Loans.

     b. Seller represents and warrants to Buyer as of the applicable Purchase
Date for any Transaction and each date thereafter that each Purchased Asset and
Contributed Mortgage Loan complies with the representations and warranties set
forth on Schedule 1-A and 1-B and each such representation and warranty is true
and correct, as applicable. 

- 37 -

--------------------------------------------------------------------------------




     c. The representations and warranties set forth in this Agreement shall
survive transfer of the Purchased Assets to Buyer and shall continue for so long
as the Purchased Assets and Contributed Mortgage Loans are subject to this
Agreement. Upon discovery by Seller, Guarantor or Buyer of any breach of any of
the representations or warranties set forth in this Agreement, the party
discovering such breach shall promptly give notice of such discovery to the
others. Buyer has the right to require, in its unreviewable discretion, Seller
to repurchase within one (1) Business Day after receipt of notice from Buyer any
Purchased Asset, or cause the release of any Contributed Mortgage Loan for which
a breach of one or more of the representations and warranties referenced in
Section 13.b exists and which breach has a material adverse effect on the value
of such Purchased Asset, Contributed Mortgage Loan or the interests of Buyer.

14. Covenants

          Each of Seller, on behalf of the Seller Parties, and Guarantor
covenants with Buyer that, during the term of this facility:

     a. Litigation. Seller and Guarantor, as applicable, will promptly, and in
any event within ten (10) days after receipt of service of process on any of the
following, give to Buyer notice of all litigation, actions, suits, arbitrations,
investigations or other legal or arbitrable proceedings affecting any Seller
Party, Guarantor or any of their Subsidiaries or affecting any of the Property
of any of them before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Program Agreements or
any action to be taken in connection with the transactions contemplated hereby,
(ii) makes a claim individually in an amount greater than $5,00,000 or in an
aggregate amount greater than $10,000,000, or (iii) which, individually or in
the aggregate, if adversely determined, could be reasonably likely to have a
Material Adverse Effect.

     b. Prohibition of Fundamental Changes. Seller shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or,
without Buyer’s prior consent, sell all or substantially all of its assets,
other than in connection with a securitization transaction, whole loan sale or
similar execution, the proceeds of which will be applied toward the payment of
the Repurchase Price and other related Obligations then due and owing hereunder.

     c. Servicing. Seller shall not cause the Contributed Mortgage Loans to be
serviced by any Servicer other than a Servicer expressly approved in writing by
Buyer, which approval shall be deemed granted by Buyer with respect to Seller
with the execution of this Agreement.

     d. Insurance. Seller and each subservicer shall maintain errors and
omissions insurance and/or mortgage impairment insurance and blanket bond
coverage in such amounts as are in effect on the Effective Date and as disclosed
to Buyer and shall not reduce such coverage without the written consent of
Buyer, and shall also maintain such other insurance with financially sound and
reputable insurance companies, and with respect to property and risks of a
character usually maintained by entities engaged in the same or similar business
similarly situated, against loss, damage and liability of the kinds and in the
amounts customarily maintained by such entities.

- 38 -

--------------------------------------------------------------------------------




     e. No Adverse Claims. Seller warrants and will defend, and shall cause any
Servicer to defend, as applicable, the right, title and interest of Buyer in and
to all Purchased Assets, Contributed Mortgage Loans and the related Repurchase
Assets against all adverse claims and demands.

     f. Assignment. Except as permitted herein, no Seller Party nor any Servicer
shall sell, assign, transfer or otherwise dispose of, or grant any option with
respect to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Assets, Contributed Mortgage Loans or any interest therein, provided
that this Section shall not prevent any transfer of Purchased Assets or
Contributed Mortgage Loans otherwise in accordance with the Program Agreements.

     g. Security Interest. Seller shall do all things necessary to preserve the
Purchased Assets, Contributed Mortgage Loans and the related Repurchase Assets
so that they remain subject to a first priority perfected security interest
hereunder. Without limiting the foregoing, Seller will comply with all rules,
regulations and other laws of any Governmental Authority and cause the Purchased
Assets, Contributed Mortgage Loans or the related Repurchase Assets to comply
with all applicable rules, regulations and other laws. Seller will not allow any
default for which Seller is responsible to occur under any Purchased Assets,
Contributed Mortgage Loans or the related Repurchase Assets or any Program
Agreement and Seller shall fully perform or cause to be performed when due all
of its obligations under any Purchased Assets, Contributed Mortgage Loans or the
related Repurchase Assets and any Program Agreement.

     h. Records.

          (1) Seller shall maintain or cause to be maintained all records
relating to the Purchased Assets, Contributed Mortgage Loans and Repurchase
Assets in accordance with industry custom and practice for assets similar to the
Purchased Assets, Contributed Mortgage Loans and Repurchase Assets. All such
Records related to the Contributed Mortgage Loans shall be in Custodian’s
possession unless Buyer otherwise approves or as provided in the Custodial
Agreement. Except in accordance with the Custodial Agreement, Seller will not
allow any such papers, records or files that are an original or an only copy to
leave Custodian’s possession, except for individual items removed in connection
with servicing a specific Contributed Mortgage Loan, in which event Seller will
obtain or cause to be obtained a receipt from a financially responsible person
for any such paper, record or file. Seller will, or will cause the Servicer to,
maintain all such Records not in the possession of Custodian in good and
complete condition in accordance with industry practices for assets similar to
the Contributed Mortgage Loans and preserve them against loss.

- 39 -

--------------------------------------------------------------------------------




          (2) For so long as Buyer has an interest in or lien on any Purchased
Asset and Contributed Mortgage Loan, Seller will hold or cause to be held all
related Records in trust for Buyer. Seller shall notify, or cause to be
notified, every other party holding any such Records of the interests and liens
in favor of Buyer granted hereby.

          (3) In accordance with the Custodial Agreement and the Pass-Through
Trust Agreement, upon reasonable advance notice from Custodian or Buyer, Seller
shall cause the Custodian or Pass-Through Trust Trustee, as applicable, to (x)
make any and all such Records available to Buyer to examine any such Records,
either by its own officers or employees, or by agents or contractors, or both,
and make copies of all or any portion thereof, and (y) permit Buyer or its
authorized agents to discuss the affairs, finances and accounts of Seller with
its chief operating officer and chief financial officer and to discuss the
affairs, finances and accounts of Seller with its independent certified public
accountants.

     i. Books. Each Seller Party shall keep or cause to be kept in reasonable
detail books and records of account of its assets and business and shall clearly
reflect therein the transfer of Purchased Certificate and pledge of Repurchase
Assets to Buyer.

     j. Approvals. Seller shall maintain all licenses, permits or other
approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Agreements, and Seller shall conduct its business
strictly in accordance with applicable law.

     k. Material Change in Business. No Seller Party nor Guarantor shall make
any material change in the nature of its business as carried on at the date
hereof.

     l. Product Matrix. Without the prior written consent of Buyer (such consent
not to be unreasonably withheld), Seller shall not amend or otherwise modify the
Product Matrix. Without limiting the foregoing, in the event that Seller makes
any amendment or modification to the Product Matrix, Seller shall promptly
deliver to Buyer a complete copy of the amended or modified Product Matrix.

     m. Distributions. If a Default or an Event of Default has occurred and is
continuing, neither Seller nor Guarantor shall pay any dividends with respect to
any capital stock or other equity interests in such entity, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of Seller
or Guarantor; provided that Guarantor shall be permitted to pay dividends solely
in order to meet its REIT Distribution Requirement.

     n. Applicable Law. Each Seller Party and Guarantor shall comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority.

     o. Existence. Each Seller Party and the Guarantor shall preserve and
maintain their legal existence and all of their material rights, privileges,
licenses and franchises.

- 40 -

--------------------------------------------------------------------------------




     p. Chief Executive Office; Jurisdiction of Organization. No Seller Party
shall move its chief executive office from the address referred to in Section
13.a(17) or change its jurisdiction of organization from the jurisdiction
referred to in Section 13.a(17) unless it shall have provided Buyer 30 days’
prior written notice of such change.

     q. Taxes.

          (1) Each Seller Party and Guarantor shall timely file all tax returns
that are required to be filed by them and shall timely pay and discharge all
taxes, assessments and governmental charges or levies imposed on it or on its
income or profits or on any of its property prior to the date on which penalties
attach thereto, except for any such tax, assessment, charge or levy the payment
of which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

          (2) Guarantor will be treated as a real estate investment trust for
U.S. federal income tax purposes, and Seller Parties will be treated as
disregarded entities for tax purposes.

     r. Transactions with Affiliates. Except for those transactions contemplated
by the Program Agreements or a securitization transaction, no Seller Party will
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of property, with any Affiliate, unless such transaction is
(a) in the ordinary course of such Seller Party’s business and (b) upon fair and
reasonable terms no less favorable to such Seller Party than it would obtain in
a comparable arm’s length transaction with a Person which is not an Affiliate,
or make a payment that is not otherwise permitted by this Section to any
Affiliate; provided that this clause (r) will not limit the movement of cash,
Cash Equivalents or Agency Securities among Seller Parties and their affiliates.

     s. Reserved.

     t. Reserved.

     u. Reserved.

     v. True and Correct Information. All information, reports, exhibits,
schedules, financial statements or certificates of the Seller, Guarantor, any
Affiliate thereof or any of their officers furnished to Buyer hereunder and
during Buyer’s diligence of the Seller and Guarantor are and will be true and
complete in all material respects and do not omit to disclose any material facts
necessary to make the statements herein or therein, in light of the
circumstances in which they are made, not misleading. All required financial
statements, information and reports delivered by each Seller Party to Buyer
pursuant to this Agreement shall be prepared in accordance with U.S. GAAP, or,
if applicable, to SEC filings, the appropriate SEC accounting regulations.

     w. Reserved.

     x. Reserved.

- 41 -

--------------------------------------------------------------------------------




     y. Reserved.

     z. Plan Assets. No Seller Party nor Guarantor shall be an employee benefit
plan as defined in Section 3 of Title I of ERISA, or a plan described in Section
4975(e)(1) of the Code and no Seller Party or Guarantor shall use “plan assets”
within the meaning of 29 CFR §2510.3 101, as amended by Section 3(42) of ERISA
to engage in this Agreement or any Transaction hereunder. Transactions by or
with any Seller Party or Guarantor shall not be subject to any state or local
statute regulating investments of or fiduciary obligations with respect to
governmental plans within the meaning of Section 3(32) of ERISA.

     aa. Reserved.

     bb. MERS Loans. With respect to MERS Loans, Seller will cause Pass-Through
Trust Trustee for the benefit of Pass-Through Trust (i) to be named as the owner
of record on the MERS® System, (ii) to identify Buyer in the field “interim
funder” on the MERS® System, and (iii) on the occurrence and continuance of an
Event of Default hereunder, to take direction solely from Buyer.

     cc. REIT Status. Guarantor shall maintain its status as a real estate
investment trust under Section 856 of the Code.

     dd. Quality Control. Seller shall maintain an internal quality control
program that verifies, on a regular basis, the existence and accuracy of all
legal documents, credit documents, property appraisals, and underwriting
decisions related to Mortgage Loans. Such program shall be capable of evaluating
and monitoring the overall quality of Seller’s loan production activities. Such
program shall (i) ensure that the Mortgage Loans are originated in accordance
with prudent mortgage banking practices and accounting principles; (ii) guard
against dishonest, fraudulent, or negligent acts; and (iii) guard against errors
and omissions by officers, employees, or other authorized persons.

     ee. Financial Covenants. Guarantor shall at all times comply with all
financial covenants and/or financial ratios set forth in Section 2 of the
Pricing Side Letter.

     ff. Government Reports. Seller shall provide to Buyer written summaries of
relevant portions of all final written Governmental Authority and investor
audits, examinations, evaluations, monitoring reviews and reports of its
operations (including those prepared on a contract basis) which provide for or
relate to (i) material corrective action required, or (ii) material sanctions
proposed, imposed or required, including without limitation notices of defaults,
notices of termination of approved status, notices of imposition of supervisory
agreements or interim servicing agreements, and notices of probation, or
suspension, in each case which requires filing with the SEC in accordance with
the 1934 Act or any rules thereunder; provided, however, that any obligation
under this clause (ff) is deemed to be satisfied by Seller arranging for Buyer
to receive automatic email notification from Guarantor with respect to such
items.

     gg. SPE Covenant Separateness. Except as permitted by the Program
Agreements, the Pass-Through Trust shall (a) own no assets, and will not engage
in any business, other than the assets and transactions specifically
contemplated by this Agreement; (b) not incur any Indebtedness or obligation,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than pursuant hereto or in connection with
the Pass-Through Trust Interests; (c) not make any loans or advances to any
third party, and shall not acquire obligations or securities of its affiliates;
(d) comply with the provisions of its organizational documents in a manner that
will not have a material adverse effect on the Pass-Through Trust Interests; (e)
do all things necessary to observe organizational formalities and to preserve
its existence in a manner that will not have a material adverse effect on the
Pass-Through Trust Interests, and will not amend, modify or otherwise change its
organizational documents, or suffer same to be amended, modified or otherwise
changed, without the prior written consent of Buyer; (f) not commingle its funds
or other assets with those of any Affiliate or any other Person; (g) maintain
its assets in such a manner that it will not be costly or difficult to
segregate, ascertain or identify its individual assets from those of any
affiliate or any other person; and (h) not and will not hold itself out to be
responsible for the debts or obligations of any other Person. 

- 42 -

--------------------------------------------------------------------------------




15. Events of Default

     Each of the following shall constitute an “Event of Default” hereunder:

     a. Payment Failure. Failure of Seller to (i) make any payment of Price
Differential or any other sum (excluding those amounts specified in clauses (ii)
and (iii) below) which has become due, on a Payment Date, Optional Repurchase
Date (with respect to Purchased Assets actually repurchased) or otherwise, in
each case after notification by Buyer to Seller of such default and such default
shall have continued unremedied for three (3) Business Days, (ii) make any
payment of Repurchase Price on a Repurchase Date or otherwise, whether by
acceleration or otherwise, under the terms of this Agreement, or (iii) cure any
Margin Deficit when due pursuant to Section 6 hereof.

     b. Cross Default. Seller, Guarantor or any of Guarantor’s Affiliates shall
be in default under (i) any Indebtedness, in the aggregate, in excess of
$5,000,000 of Seller, Guarantor or of such Affiliate which default (1) involves
the failure to pay a matured obligation, or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary with respect to
such Indebtedness, or (ii) any other contract or contracts, in the aggregate in
excess of $5,000,000 to which Seller, Guarantor or such Affiliate is a party
which default (1) involves the failure to pay a matured obligation, or (2)
permits the acceleration of the maturity of obligations by any other party to or
beneficiary of such contract.

     c. Assignment. Assignment or attempted assignment by any Seller Party or
Guarantor of this Agreement or any rights hereunder without first obtaining the
specific written consent of Buyer, or the granting by any Seller Party of any
security interest, lien or other encumbrances on any Purchased Asset or
Repurchase Asset to any person other than Buyer.

- 43 -

--------------------------------------------------------------------------------




     d. Insolvency. An Act of Insolvency shall have occurred with respect to any
Seller Party, Guarantor or any Affiliate and that, with respect to an action
provided for in clause (f) of the definition thereof, such action shall not have
been discontinued or unstayed within forty-five (45) days.

     e. Material Adverse Change. The occurrence of a Material Adverse Effect.

     f. Breach of Financial Representation or Covenant or Obligation. (i) A
breach by any Seller Party or Guarantor of any of the representations,
warranties or covenants or obligations set forth in Sections 13.a(1)
(Existence), 13.a(7) (Solvency), 13.a(12) (Material Adverse Effect), 13.a(19)
(Tangible Net Worth), 14.b (Prohibition of Fundamental Changes), 14.m
(Distributions), 14.o (Existence), 14.z (Plan Assets), 14.ee (Financial
Covenants), or 14.gg (SPE Covenant Separateness) of this Agreement, and, (ii)
solely with respect to a breach by any Seller Party or Guarantor of Section
14.cc (REIT Status) or Section 2.3 (Maintenance of Liquidity) of the Pricing
Side Letter, such breach shall continue unremedied for a period of one (1)
Business Day.

     g. Breach of Non-Financial Representation or Covenant. A breach by any
Seller Party or Guarantor of any other material representation, warranty or
covenant set forth in this Agreement (and not otherwise specified in Section
15.f above), if such breach is not cured within five (5) Business Days of such
Seller Party’s or Guarantor’s knowledge thereof (other than the representations
and warranties set forth in Schedule 1, which shall be considered solely for the
purpose of determining the Asset Value, the existence of a Margin Deficit and
the obligation to repurchase such Purchased Asset or related Contributed
Mortgage Loan, as applicable, unless (i) such party shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made, (ii) any such representations and warranties have
been determined by Buyer in its sole discretion to be materially false or
misleading on a regular basis, or (iii) Buyer, in its sole discretion,
determines that such breach of a material representation, warranty or covenant
materially and adversely affects (A) the condition (financial or otherwise) of
such party, its Subsidiaries or Affiliates; or (B) Buyer’s determination to
enter into this Agreement or Transactions with such party, then such breach
shall constitute an immediate Event of Default and Seller Parties shall have no
cure right hereunder).

     h. Change of Control. The occurrence of a Change in Control.

     i. Failure to Transfer. The Pass-Through Trust Trustee for the Pass-Through
Trust fails to acquire the Contributed Mortgage Loans on a Purchase Date
(provided that Buyer has tendered the related Purchase Price).

     j. Judgment. A final judgment or judgments for the payment of money in
excess of $5,000,000 in the aggregate shall be rendered against any Seller
Party, Guarantor or any of its Affiliates by one or more courts, administrative
tribunals or other bodies having jurisdiction and the same shall not be
satisfied, discharged (or provision shall not be made for such discharge) or
bonded, or a stay of execution thereof shall not be procured, within forty-five
(45) days from the date of entry thereof.

- 44 -

--------------------------------------------------------------------------------




     k. Government Action. Any Governmental Authority or any person, agency or
entity acting or purporting to act under governmental authority shall have taken
any action to condemn, seize or appropriate, or to assume custody or control of,
all or any substantial part of the Property of Seller Parties, Guarantor or any
Affiliate thereof, or shall have taken any action to displace the management of
Seller Parties, Guarantor or any Affiliate thereof or to curtail its authority
in the conduct of the business of Seller Parties, Guarantor or any Affiliate
thereof, or takes any action in the nature of enforcement to remove, limit or
restrict the approval of Seller Parties, Guarantor or Affiliate as an issuer,
buyer or a seller/servicer of Contributed Mortgage Loans or securities backed
thereby, and such action provided for in this Section 15.k shall not have been
discontinued or stayed within five (5) Business Days.

     l. Inability to Perform. An officer of any Seller Party or Guarantor shall
admit its inability to, or its intention not to, perform any of such Seller
Party’s Obligations hereunder or Guarantor’s obligations hereunder or under the
Guaranty.

     m. Security Interest. This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Assets or other Repurchase Assets purported to be covered hereby.

     n. Financial Statements. Guarantor’s consolidated audited annual financial
statements and the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Guarantor as a
“going concern” or a reference of similar import.

     o. Guarantor Breach. A breach by Guarantor of any material representation,
warranty or covenant set forth in the Guaranty or any other Program Agreement,
any “event of default” by Guarantor under the Guaranty, any repudiation of the
Guaranty by the Guarantor, or if the Guaranty is not enforceable against the
Guarantor.

     p. Servicer Default. There is a breach by Servicer of the Servicing
Agreement and Seller has not appointed a successor servicer acceptable to Buyer
within ninety (90) days.

     q. Pass-Through Trust Trustee Breach. (i) A breach by Pass-Through Trust
Trustee of any material representation, warranty or covenant set forth in the
Pass-Through Trust Agreement, or any other Program Agreement, in any case, in
its capacity as Pass-Through Trust Trustee, which has a material and adverse
effect on Buyer or Buyer’s interests in the Repurchase Assets, or Buyer’s
ability to realize on the Repurchase Assets or exercise its rights or remedies
under any of the Program Agreements or Pass-Through Trust Agreement, (ii) any
repudiation of the Pass-Through Trust Agreement by Pass-Through Trust Trustee,
or (iii) if the Pass-Through Trust Agreement is not enforceable.

     r. REIT Qualification. Guarantor shall fail to maintain its status as a
real estate investment trust under Section 856 of the Internal Revenue Code of
1986, as amended or fails to be entitled to claim dividend paid deductions
pursuant to Section 857 of the Internal Revenue Code of 1986, as amended.

- 45 -

--------------------------------------------------------------------------------




          An Event of Default shall be deemed to be continuing unless expressly
waived by Buyer in writing.

16. Remedies Upon Default

     In the event that an Event of Default shall have occurred:

     a. Buyer may, at its option (which option shall be deemed to have been
exercised immediately upon the occurrence of an Act of Insolvency of any Seller
Party, Guarantor or any Affiliate), declare an Event of Default to have occurred
hereunder and, upon the exercise or deemed exercise of such option, the
Repurchase Date for each Transaction hereunder shall, if it has not already
occurred, be deemed immediately to occur (except that, in the event that the
Purchase Date for any Transaction has not yet occurred as of the date of such
exercise or deemed exercise, such Transaction shall be deemed immediately
canceled). Buyer shall (except upon the occurrence of an Act of Insolvency of
any Seller Party, Guarantor or any Affiliate) give notice to Seller and
Guarantor of the exercise of such option as promptly as practicable.

     b. If Buyer exercises or is deemed to have exercised the option referred to
in subparagraph (a) of this Section, (i) Seller’s obligations in such
Transactions to repurchase all Purchased Assets and Repurchase Assets, at the
Repurchase Price therefor on the Repurchase Date determined in accordance with
subparagraph (a) of this Section, shall thereupon become immediately due and
payable, (ii) all Income paid after such exercise or deemed exercise shall be
retained by Buyer and applied, in Buyer’s sole discretion, to the aggregate
unpaid Repurchase Prices for the Purchased Certificate (including the related
Purchased Assets) and any other amounts owing by Seller hereunder, and (iii)
Seller shall immediately (A) deliver to Buyer the Asset Files relating to any
Purchased Assets or Repurchase Assets subject to such Transactions then in
Seller’s possession or control and (B) prepare and deliver any Assignments of
Mortgage from the Pass-Through Trust Trustee for the Pass-Through Trust as
requested by Buyer in its sole discretion.

     c. Buyer also shall have the right to obtain physical possession, and to
commence an action to obtain physical possession, of all Records and files of
each Seller Party relating to the Purchased Assets and Repurchase Assets and all
documents relating to the Purchased Assets and Repurchase Assets (including,
without limitation, any legal, credit or servicing files with respect to the
Purchased Assets or Repurchase Assets) which are then or may thereafter come in
to the possession of such Seller Party or any third party acting for such Seller
Party. Without limiting the rights of Buyer hereto to pursue all other legal and
equitable rights available to Buyer for any Seller Party’s failure to perform
its obligations under this Agreement, Seller acknowledges and agrees that the
remedy at law for any failure to perform obligations hereunder would be
inadequate and Buyer shall be entitled to specific performance, injunctive
relief, or other equitable remedies in the event of any such failure. The
availability of these remedies shall not prohibit Buyer from pursuing any other
remedies for such breach, including the recovery of monetary damages.

- 46 -

--------------------------------------------------------------------------------




     d. Buyer shall have the right to direct all servicers then servicing any
Contributed Mortgage Loans to remit all collections thereon to Buyer, and if any
such payments are received by a Seller Party, such Seller Party shall not
commingle the amounts received with other funds of any Seller Party and shall
promptly pay them over to Buyer. Buyer shall also have the right to terminate
any one or all of the servicers then servicing any Contributed Mortgage Loans
with or without cause. In addition, Buyer shall have the right to immediately
sell the Purchased Assets and liquidate all Repurchase Assets as it, acting in
good faith, deems appropriate. Such disposition of Purchased Assets and
Repurchase Assets may be, at Buyer’s option, on either a servicing-released or a
servicing-retained basis. Buyer shall not be required to give any warranties as
to the Purchased Assets or Repurchase Assets with respect to any such
disposition thereof. Buyer may specifically disclaim or modify any warranties of
title or the like relating to the Purchased Assets or Repurchase Assets. Buyer
shall be entitled to place the Contributed Mortgage Loans in a pool for issuance
of mortgage-backed securities at the then-prevailing price for such securities
and to sell such securities for such prevailing price in the open market. Buyer
shall also be entitled to sell any or all of such Purchased Assets and
Repurchase Assets individually for the prevailing price as it, acting in good
faith, deems appropriate. Buyer shall also be entitled, in its sole discretion,
to elect, in lieu of selling all or a portion of such Purchased Assets and
Repurchase Assets, to give the Seller credit for such Purchased Assets and the
Repurchase Assets in an amount equal to the Market Value of the Purchased Assets
against the aggregate unpaid Repurchase Price and any other amounts owing by the
Seller hereunder.

     e. Upon the happening of one or more Events of Default, Buyer may apply any
proceeds from the liquidation of the Purchased Assets and Repurchase Assets to
the Repurchase Prices hereunder and all other Obligations in the manner Buyer
deems appropriate in its sole discretion.

     f. Seller shall be liable to Buyer for (i) the amount of all reasonable
legal or other expenses (including, without limitation, all costs and expenses
of Buyer in connection with the enforcement of this Agreement or any other
agreement evidencing a Transaction, whether in action, suit or litigation or
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally, further including, without limitation, the reasonable fees and
expenses of counsel (including the costs of internal counsel of Buyer) incurred
in connection with or as a result of an Event of Default, and (ii) any other
loss, damage, cost or expense directly arising or resulting from the occurrence
of an Event of Default in respect of a Transaction.

     g. To the extent permitted by applicable law, Seller shall be liable to
Buyer for interest on any amounts owing by Seller hereunder, from the date
Seller becomes liable for such amounts hereunder until such amounts are (i) paid
in full by Seller or (ii) satisfied in full by the exercise of Buyer’s rights
hereunder. Interest on any sum payable by Seller under this Section 16.g shall
accrue at a rate equal to the Post-Default Rate.

     h. Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable law.

- 47 -

--------------------------------------------------------------------------------




     i. Buyer may exercise one or more of the remedies available to Buyer
immediately upon the occurrence of an Event of Default and, except to the extent
provided in subsections (a) and (d) of this Section, at any time thereafter
without notice to Seller. All rights and remedies arising under this Agreement
as amended from time to time hereunder are cumulative and not exclusive of any
other rights or remedies which Buyer may have.

     j. Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Buyer to enforce its rights by judicial
process. Seller also waives any defense (other than a defense of payment or
performance) Seller might otherwise have arising from the use of nonjudicial
process, enforcement and sale of all or any portion of the Repurchase Assets, or
from any other election of remedies. Seller recognizes that nonjudicial remedies
are consistent with the usages of the trade, are responsive to commercial
necessity and are the result of a bargain at arm’s length.

     k. Buyer shall have the right to perform reasonable due diligence with
respect to each Seller Party, Guarantor, the Purchased Assets and the Repurchase
Assets, which review shall be at the expense of Seller.

17. Reports

     a. Default Notices. Seller and Guarantor shall each furnish notice to Buyer
(with a copy to the Pass-Through Trust Trustee) within one (1) Business Day
after becoming aware of the occurrence of any (A) Event of Default hereunder,
(B) default by any Seller Party or Guarantor of any obligation under any Program
Agreement or any material contract or agreement of such Seller Party or
Guarantor or (C) event or circumstance that such party reasonably expects has
resulted in, or will, with the passage of time, result in, a Material Adverse
Effect or an Event of Default.

     b. Financial Notices. Guarantor shall furnish to Buyer:

          (1) as soon as available and in any event within forty-five (45)
calendar days after the end of each calendar month, the unaudited consolidated
balance sheets of Guarantor and its consolidated Subsidiaries as of the end of
such month and the related unaudited consolidated statements of stockholders’
equity for Guarantor and its consolidated Subsidiaries for such period and the
portion of the fiscal year through the end of such period, setting forth, in
each case, in comparative form the figures for the previous year accompanied by
a certificate of a Responsible Officer of Guarantor, which certificate shall
state that said consolidated financial statements fairly present in all material
respects the consolidated financial condition and results of operations of
Guarantor and its consolidated Subsidiaries in accordance with GAAP consistently
applied, as at the end of, and for, such month, subject to normal year-end audit
adjustments;

- 48 -

--------------------------------------------------------------------------------




          (2) as soon as available and in any event within one hundred (100)
days after the end of each fiscal year of Guarantor, the consolidated balance
sheets of Guarantor and its consolidated Subsidiaries as at the end of such
fiscal year and the related consolidated statements of operations, stockholders’
equity and cash flows for Guarantor and its consolidated Subsidiaries for such
year, setting forth in each case in comparative form the figures for the
previous year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall be acceptable
to Buyer in its sole discretion, shall have no “going concern” qualification and
shall state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of Guarantor and its
respective consolidated Subsidiaries as at the end of, and for, such fiscal year
in accordance with GAAP;

          (3) at the time Guarantor furnishes each set of financial statements
pursuant to Section 17.b(1) above, an Officer’s Compliance Certificate of a
Responsible Officer of Guarantor in the form attached as Exhibit A to the
Pricing Side Letter;

          (4) as soon as available and in any event within thirty (30) days of
receipt thereof;

          (a) if applicable, copies of any 10-Ks, 10-Qs, registration statements
and other “corporate finance” SEC filings by Seller and Guarantor, within 5
Business Days of their filing with the SEC; provided, that, Seller and Guarantor
or any Affiliate will provide Buyer with a copy of the annual 10-K filed with
the SEC by Seller and Guarantor or their Affiliates, no later than 100 days
after the end of the year; provided however that this clause (a) is deemed to be
satisfied by Seller arranging for Buyer to receive automatic email notifications
from Guarantor with respect to such items;

          (b) such other information regarding the financial condition,
operations, or business of the Seller and Guarantor as Buyer may reasonably
request; and

          (c) the particulars of any Event of Termination in reasonable detail;

     provided, however, that any obligation to provide notice under this clause
17.b is deemed to be satisfied by Seller or Guarantor arranging for Buyer to
receive automatic email notifications from Guarantor with respect to such items.

     c. Notices of Certain Events. As soon as possible and in any event within
five (5) Business Days of knowledge thereof, Seller shall furnish to Buyer
notice of the following events:

          (1) a material change in the insurance coverage required of Seller;

          (2) any material dispute, litigation, investigation, proceeding,
licensing issue or suspension between a Seller Party, Guarantor or Servicer, on
the one hand, and any Governmental Authority or any Person;

- 49 -

--------------------------------------------------------------------------------




          (3) any material change in accounting policies or financial reporting
practices of Seller, Guarantor or Servicer;

          (4) with respect to any Contributed Mortgage Loan, that the underlying
Mortgaged Property has been damaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty, or otherwise damaged so
as to affect adversely the value of such Mortgaged Loan;

          (5) any material issues raised upon examination of Seller or Guarantor
by any Governmental Authority;

          (6) any material change in the Indebtedness of Seller or Guarantor,
including, without limitation, any default, renewal, termination, increase in
available amount or decrease in available amount related thereto;

          (7) any action, proceeding or investigation pending with respect to
which any Seller Party or Guarantor has received service of process or, to the
best of Seller’s or Guarantor’s knowledge threatened against it before any
court, administrative agency or other tribunal which requires filing with the
Securities and Exchange Commission in accordance with the 1934 Act or any rules
thereunder; and

          (8) any other event, circumstance or condition that has resulted, or
is reasonably likely to result in, in a Material Adverse Effect with respect to
any Seller Party, Guarantor or Servicer;

          provided, however, that any obligation to provide notice under this
clause 17.c is deemed to be satisfied by Seller or Guarantor arranging for Buyer
to receive automatic email notifications from Guarantor with respect to such
items.

     d. Portfolio Performance Data. On each Reporting Date, Seller will furnish
to Buyer (i) a report in a mutually agreed upon format and (ii) electronically,
in a format mutually acceptable to Buyer and Seller, servicing information,
including, without limitation, those fields reasonably requested by Buyer from
time to time, on a loan-by-loan basis and in the aggregate, with respect to the
Contributed Mortgage Loans serviced by Seller or any Servicer for the month (or
any portion thereof) prior to the Reporting Date. In addition to the foregoing
information on each Reporting Date, Seller will furnish to Buyer such
information upon the occurrence and continuation of an Event of Default.

     e. Other Reports. Seller shall deliver to Buyer any other reports or
information reasonably requested by Buyer or as otherwise required pursuant to
this Agreement or as set forth in the Officer’s Compliance Certificate delivered
pursuant to Section 17.b(3) above.

18. Repurchase Transactions

          Buyer may, in its sole election, engage in repurchase transactions
with the Purchased Assets or Repurchase Assets or otherwise pledge, hypothecate,
assign, transfer or otherwise convey the Purchased Assets or Repurchase Assets
with a counterparty of Buyer’s choice, provided, however, that no such
repurchase transaction shall relieve Buyer of its obligations set forth herein
with respect to the Purchased Assets and any Income thereon, including, but not
limited to, the redelivery of the Purchased Assets to the Seller on the
Repurchase Date unless an Event of Default has occurred and is continuing
(subject to the terms and provisions of this Agreement). Unless an Event of
Default shall have occurred, no such transaction shall relieve Buyer of its
obligations to transfer Purchased Assets or Repurchase Assets to Seller pursuant
to Section 4 hereof, or of Buyer’s obligation to credit or pay Income to, or
apply Income to the obligations of, Seller pursuant to Section 7 hereof. In the
event Buyer engages in a repurchase transaction with any of the Purchased Assets
or Repurchase Assets or otherwise pledges or hypothecates any of the Purchased
Assets or Repurchase Assets, Buyer shall have the right to assign to Buyer’s
counterparty any of the applicable representations or warranties herein and the
remedies for breach thereof, as they relate to the Purchased Assets or
Repurchase Assets that are subject to such repurchase transaction. 

- 50 -

--------------------------------------------------------------------------------




     19. Single Agreement

          Buyer and Seller acknowledge they have and will enter into each
Transaction hereunder, in consideration of and in reliance upon the fact that,
all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set-off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

     20. Notices and Other Communications

          Any and all notices (with the exception of Transaction Requests, which
shall be delivered via electronic mail or other electronic medium agreed to by
the Buyer and the Seller), statements, demands or other communications hereunder
may be given by a party to the other by mail, email, facsimile, messenger or
otherwise to the address specified below, or so sent to such party at any other
place specified in a notice of change of address hereafter received by the
other. All notices, demands and requests hereunder may be made orally, to be
confirmed promptly in writing, or by other communication as specified in the
preceding sentence. In all cases, to the extent that the related individual set
forth in the respective “Attention” line is no longer employed by the respective
Person, such notice may be given to the attention of a Responsible Officer of
the respective Person or to the attention of such individual or individuals as
subsequently notified in writing by a Responsible Officer of the respective
Person.

- 51 -

--------------------------------------------------------------------------------




               If to Seller Parties:

                    ZFC Funding, Inc. 
                    c/o ZAIS REIT Management, LLC
                    2 Bridge Avenue, Suite 322
                    Red Bank, NJ 07701
                    Attention: Michael Szymanski
                    Fax Number: (732) 747-7619
                    Email: notices@zfcconduit.com

               With a copy to, with respect to notices related to legal matters,
security interests or notices of claims:

                    ZFC Funding, Inc.
                    c/o ZAIS REIT Management, LLC
                    2 Bridge Avenue, Suite 322
                    Red Bank, NJ 07701
                    Attention: General Counsel
                    Fax Number: (732) 978-7507
                    Email: zaislegal@zaisgroup.com

               If to the Pass-Through Trust Trustee:

                    U.S. Bank National Association
                    60 Livingston Avenue
                    Mailcode: EP-MN-WS3D
                    St. Paul, MN 55107 
                    Attention: Global Structured Finance – ZFC Funding
Pass-Through Trust I
                    Phone Number: 651-466-5048
                    Fax Number: 651-466-7363

               If to the Guarantor:

                    ZAIS Financial Corp.
                    c/o ZAIS REIT Management, LLC
                    2 Bridge Avenue, Suite 322
                    Red Bank, NJ 07701
                    Attention:
                    Phone Number:
                    Fax Number:

- 52 -

--------------------------------------------------------------------------------




               If to Buyer:

               For Transaction Requests:

                    CSFBMC LLC
                    c/o Credit Suisse Securities (USA) LLC
                    One Madison Avenue, 2nd floor
                    New York, New York 10010 
                    Attention: Christopher Bergs, Resi Mortgage Warehouse Ops
                    Phone: 212-538-5087
                    E-mail: christopher.bergs@credit-suisse.com

               with a copy to:

                    Credit Suisse First Boston Mortgage Capital LLC
                    c/o Credit Suisse Securities (USA) LLC 
                    Eleven Madison Avenue, 4th Floor
                    New York, NY 10010 
                    Attention: Margaret Dellafera
                    Phone Number: 212-325-6471
                    Fax Number: 212-743-4810
                    E-mail: margaret.dellafera@credit-suisse.com

               For all other Notices:

                    Credit Suisse First Boston Mortgage Capital LLC
                    c/o Credit Suisse Securities (USA) LLC 
                    Eleven Madison Avenue, 4th Floor
                    New York, New York 10010
                    Attention: Margaret Dellafera
                    Phone Number: 212-325-6471
                    Fax Number: 212-743-4810 
                    E-mail: margaret.dellafera@credit-suisse.com

               with a copy to:

                    Credit Suisse First Boston Mortgage Capital LLC
                    c/o Credit Suisse Securities (USA) LLC 
                    One Madison Avenue, 9th Floor
                    New York, NY 10010 
                    Attention: Legal Department—RMBS Warehouse Lending
                    Fax Number: (212) 322-2376

     21. Entire Agreement; Severability

          This Agreement shall supersede any existing agreements between the
parties containing general terms and conditions for repurchase transactions.
Each provision and agreement herein shall be treated as separate and independent
from any other provision or agreement herein and shall be enforceable
notwithstanding the unenforceability of any such other provision or agreement. 

- 53 -

--------------------------------------------------------------------------------




     22. Non assignability

          The Program Agreements are not assignable by any Seller Party or
Guarantor. Buyer may from time to time assign all or a portion of its rights and
obligations under this Agreement and the Program Agreements with Seller’s prior
written consent; provided, that such consent shall not be required after the
occurrence and during the continuance of an Event of Default; provided, further
that Buyer shall maintain as agent of Seller, for review by Seller upon written
request, a register of assignees and a copy of an executed assignment and
acceptance by Buyer and assignee (“Assignment and Acceptance”), specifying the
percentage or portion of such rights and obligations assigned. Upon such
assignment, (a) such assignee shall be a party hereto and to each Program
Agreement to the extent of the percentage or portion set forth in the Assignment
and Acceptance, and shall succeed to the applicable rights and obligations of
Buyer hereunder, and (b) Buyer shall, to the extent that such rights and
obligations have been so assigned by it to either (i) an Affiliate of Buyer
which assumes the obligations of Buyer or (ii) another Person approved by Seller
(such approval not to be unreasonably withheld) which assumes the obligations of
Buyer, be released from its obligations hereunder and under the Program
Agreements. Unless otherwise stated in the Assignment and Acceptance, Seller
Parties shall continue to take directions solely from Buyer unless otherwise
notified by Buyer in writing. Buyer may distribute to any prospective assignee
any document or other information delivered to Buyer by Seller Parties.

     23. Set-off

          In addition to any rights and remedies of the Buyer hereunder and by
law, after the occurrence and during the continuance of an Event of Default, the
Buyer shall have the right, without prior notice to the Seller or Guarantor, any
such notice being expressly waived by the Seller and Guarantor to the extent
permitted by applicable law to set-off and appropriate and apply against any
Obligation from Seller, Guarantor or any Affiliate thereof to Buyer or any of
DLJ Mortgage Capital, Inc., Credit Suisse Securities (USA) LLC or Credit Suisse
International any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other obligation (including to
return excess margin), credits, indebtedness or claims, in any currency, in each
case whether direct or indirect, absolute or contingent, matured or unmatured,
at any time held or owing by or due from the Buyer or any Affiliate thereof to
or for the credit or the account of the Seller, Guarantor or any Affiliate
thereof. The Buyer agrees promptly to notify the Seller or Guarantor after any
such set off and application made by the Buyer; provided that the failure to
give such notice shall not affect the validity of such set off and application.

     24. Binding Effect; Governing Law; Jurisdiction

     a. This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Each Seller Party
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF. 

- 54 -

--------------------------------------------------------------------------------




     b. EACH SELLER PARTY AND GUARANTOR HEREBY WAIVES TRIAL BY JURY. EACH SELLER
PARTY AND GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM
AGREEMENTS IN ANY ACTION OR PROCEEDING. EACH SELLER PARTY AND GUARANTOR HEREBY
SUBMITS TO, AND WAIVES ANY OBJECTION THEY MAY HAVE TO, EXCLUSIVE PERSONAL
JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY
DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.

     25. No Waivers, Etc.

          No express or implied waiver of any Event of Default by either party
shall constitute a waiver of any other Event of Default and no exercise of any
remedy hereunder by any party shall constitute a waiver of its right to exercise
any other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6.a, 16.a or otherwise, will not constitute a
waiver of any right to do so at a later date.

     26. Intent

     a. The parties recognize that each Transaction is a “repurchase agreement”
as that term is defined in Section 101 of Title 11 of the United States Code, as
amended, a “securities contract” as that term is defined in Section 741 of Title
11 of the United States Code, as amended, and a “master netting agreement” as
that term is defined in Section 101(38A)(A) of the Bankruptcy Code, that all
payments hereunder are deemed “margin payments” or “settlement payments” as
defined in Title 11 of the United States Code, and that the pledge of the
Repurchase Assets constitutes “a security agreement or other arrangement or
other credit enhancement” that is “related to” the Agreement and Transactions
hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code. Seller and Buyer further recognize and
intend that this Agreement is an agreement to provide financial accommodations
and is not subject to assumption pursuant to Bankruptcy Code Section 365(a). 

     b. Buyer’s right to liquidate the Purchased Assets and Repurchase Assets
delivered to it in connection with the Transactions hereunder or to accelerate
or terminate this Agreement or otherwise exercise any other remedies pursuant to
Section 16 hereof is a contractual right to liquidate, accelerate or terminate
such Transaction as described in Bankruptcy Code Sections 555, 559 and 561; any
payments or transfers of property made with respect to this Agreement or any
Transaction to satisfy a Margin Deficit shall be considered a “margin payment”
as such term is defined in Bankruptcy Code Section 741(5). 

- 55 -

--------------------------------------------------------------------------------




     c. The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable). 

     d. It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA). 

     e. This Agreement is intended to be a “repurchase agreement” and a
“securities contract,” within the meaning of Section 101(47), Section 555,
Section 559 and Section 741 under the Bankruptcy Code. 

     f. Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, the Agreement constitutes a contract
which (i) is between all of the parties and (ii) places each party in the same
right and capacity.

     27. Disclosure Relating to Certain Federal Protections

          The parties acknowledge that they have been advised that:

     a. in the case of Transactions in which one of the parties is a broker or
dealer registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder; 

     b. in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

     c. in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.

- 56 -

--------------------------------------------------------------------------------




     28. Power of Attorney

          Each Seller Party hereby authorizes Buyer to file such financing
statement or statements relating to the Repurchase Assets without such Seller
Party’s signature thereon as Buyer, at its option, may deem appropriate. Each
Seller Party hereby appoints Buyer as such Seller Party’s agent and
attorney-in-fact to execute any such financing statement or statements in such
Seller Party’s name and to perform all other acts which Buyer deems appropriate
to perfect and continue its ownership interest in and/or the security interest
granted hereby, if applicable, and to protect, preserve and realize upon the
Repurchase Assets, including, but not limited to, the right to endorse notes,
complete blanks in documents, transfer servicing, and sign assignments on behalf
of such Seller Party as its agent and attorney-in-fact. This agency and power of
attorney is coupled with an interest and is irrevocable without Buyer’s consent.
Seller Parties shall pay the filing costs for any financing statement or
statements prepared pursuant to this Section 28. In addition the foregoing, each
Seller Party agrees to execute a Power of Attorney, in the form of Exhibit D
hereto, to be delivered on the date hereof. Notwithstanding the foregoing, the
power of attorney granted in this Section 28 or in the form of Exhibit D hereto
may be exercised only during the occurrence and continuance of any Event of
Default hereunder.

     29. Buyer May Act Through Affiliates

          Buyer may, from time to time, designate one or more Affiliates for the
purpose of performing any action hereunder; provided, however, that Buyer shall
be responsible for any action performed by any of its Affiliates.

     30. Indemnification; Obligations

     a. Seller and Guarantor each agree to hold Buyer and each of its respective
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) harmless from and indemnify each Indemnified Party (and
will reimburse each Indemnified Party as the same is incurred) against all
liabilities, losses, damages, judgments, costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) of any kind which may be
imposed on, incurred by, or asserted against any Indemnified Party relating to
or arising out of this Agreement, any Transaction Request, any Program Agreement
or any transaction contemplated hereby or thereby resulting from anything other
than the Indemnified Party’s gross negligence or willful misconduct. Each of
Seller and Guarantor also agrees to reimburse each Indemnified Party for all
reasonable expenses in connection with the enforcement of this Agreement and the
exercise of any right or remedy provided for herein, any Transaction Request and
any Program Agreement, including, without limitation, the reasonable fees and
disbursements of counsel. Seller’s and Guarantor’s agreements in this Section 30
shall survive the payment in full of the Repurchase Price and the expiration or
termination of this Agreement. Each of Seller and Guarantor hereby acknowledges
that its obligations hereunder are recourse obligations of Seller and Guarantor
and are not limited to recoveries each Indemnified Party may have with respect
to the Purchased Assets. Each of Seller and Guarantor also agrees not to assert
any claim against Buyer or any of its Affiliates, or any of their respective
officers, directors, employees, attorneys and agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the facility established hereunder, the actual or
proposed use of the proceeds of the Transactions, this Agreement or any of the
transactions contemplated thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO
ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES. 

- 57 -

--------------------------------------------------------------------------------




     b. Reserved. 

     c. Without limiting the provisions of Section 30.a hereof, if Seller fails
to pay when due any costs, expenses or other amounts payable by it under this
Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of Seller by Buyer, in its sole
discretion.

     31. Counterparts

          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, and all such counterparts shall
together constitute one and the same instrument.

     32. Confidentiality

     a. This Agreement and its terms, provisions, supplements and amendments,
and notices hereunder, are proprietary to Buyer or each Seller Party and
Guarantor, as applicable, and shall be held by Buyer or each Seller Party and
Guarantor, as applicable, in strict confidence and shall not be disclosed to any
third party without the written consent of Buyer or each Seller Party and
Guarantor, as applicable, except for (i) disclosure to Buyer’s, Seller’s or
Guarantor’s direct and indirect Affiliates and Subsidiaries, directors,
attorneys or accountants, provided that such parties agree to hold all
information in strict confidence, (ii) disclosure required by law, rule,
regulation or order of a court or other regulatory body or (iii) any disclosures
or filing required under federal or state securities’ laws; provided, that, in
the case of clause (iii), neither party shall file any of the Program Agreements
other than this Agreement with the SEC or state securities office unless such
party shall have provided at least five days (or such lesser time as may be
demanded by the SEC or state securities office) prior written notice of such
filing to the other party. Notwithstanding the foregoing or anything to the
contrary contained herein or in any other Program Agreement, the parties hereto
may disclose to any and all Persons, without limitation of any kind, the
federal, state and local tax treatment of the Transactions, any fact relevant to
understanding the federal, state and local tax treatment of the Transactions,
and all materials of any kind (including opinions or other tax analyses)
relating to such federal, state and local tax treatment and that may be relevant
to understanding such tax treatment; provided that Seller may not disclose the
name of or identifying information with respect to Buyer or any pricing terms
(including, without limitation, the Pricing Rate, Commitment Fee, Purchase Price
Percentage and Purchase Price) or other nonpublic business or financial
information (including any sublimits and financial covenants) that is unrelated
to the federal, state and local tax treatment of the Transactions and is not
relevant to understanding the federal, state and local tax treatment of the
Transactions, without the prior written consent of the Buyer. 

- 58 -

--------------------------------------------------------------------------------




     b. Notwithstanding anything in this Agreement to the contrary, each of the
parties hereto shall comply with all applicable local, state and federal laws,
including, without limitation, all privacy and data protection law, rules and
regulations that are applicable to the Purchased Assets and the Repurchase
Assets and/or any applicable terms of this Agreement (the “Confidential
Information”). Each Seller Party and Buyer understand that the Confidential
Information may contain “nonpublic personal information”, as that term is
defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “Act”), and each
Seller Party and Buyer agree to maintain such nonpublic personal information
that it receives hereunder in accordance with the Act and other applicable
federal and state privacy laws. Each Seller Party shall implement such physical
and other security measures as shall be necessary to (a) ensure the security and
confidentiality of the “nonpublic personal information” of the “customers” and
“consumers” (as those terms are defined in the Act) of Buyer or any Affiliate of
Buyer which Seller Parties hold, (b) protect against any threats or hazards to
the security and integrity of such nonpublic personal information, and (c)
protect against any unauthorized access to or use of such nonpublic personal
information. Each Seller Party represents and warrants that it has implemented
appropriate measures to meet the objectives of Section 501(b) of the Act and of
the applicable standards adopted pursuant thereto, as now or hereafter in
effect. Without limitation, this may include Buyer’s review of audits, summaries
of test results, and other equivalent evaluations of any Seller Party. The
Seller Parties shall notify Buyer immediately following discovery of any breach
or compromise of the security, confidentiality, or integrity of nonpublic
personal information of the customers and consumers of Buyer or any Affiliate of
Buyer provided directly to the Seller Parties by Buyer or such Affiliate. The
Seller Parties shall provide such notice to Buyer by personal delivery, by
facsimile with confirmation of receipt, or by overnight courier with
confirmation of receipt to the applicable requesting individual.

     33. Buyer Covenant Regarding Notice of Exclusive Control

          The Buyer hereby covenants and agrees that it shall not deliver a
Notice of Exclusive Control (as such term is defined in the Collection Account
Control Agreement, the Pass-Through Trust Account Control Agreement or the
Servicer Account Control Agreement) under the Collection Account Control
Agreement, the Pass-Through Trust Account Control Agreement or the Servicer
Account Control Agreement unless an Event of Default has occurred and is
continuing and has not been waived in writing by Buyer.

     34. Periodic Due Diligence Review

          Each Seller Party and Guarantor acknowledges that Buyer has the right
to perform continuing due diligence reviews with respect to such Seller Party,
Guarantor, the Purchased Assets and the Repurchase Assets, for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, for the purpose of performing quality control review of the
Purchased Assets and the Repurchase Assets or otherwise, and each Seller Party
and Guarantor agrees that upon reasonable (but no less than five (5) Business
Days’) prior notice unless an Event of Default shall have occurred, in which
case no notice is required, to such Seller Party or Guarantor, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Asset Files and any and
all documents, data, records, agreements, instruments or information relating to
such Purchased Assets and the Repurchase Assets (including, without limitation,
quality control review) in the possession or under the control of Seller Parties
and/or Guarantor and/or the Custodian. Each Seller Party and Guarantor also
shall make available to Buyer a knowledgeable financial or accounting officer
for the purpose of answering questions respecting the Asset Files and the
Purchased Assets and the Repurchase Assets. Without limiting the generality of
the foregoing, each Seller Party and Guarantor acknowledges that Buyer may
purchase Purchased Assets from Seller Parties based solely upon the information
provided by Seller Parties and Guarantor to Buyer in the Asset Schedule and the
representations, warranties and covenants contained herein, and that Buyer, at
its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Purchased Assets and the Repurchase
Assets subject to a Transaction, including, without limitation, ordering new
credit reports and new appraisals on the related Mortgaged Properties and
otherwise re-generating the information used to originate such Contributed
Mortgage Loans. Buyer may underwrite such Contributed Mortgage Loans itself or
engage a mutually agreed upon third party underwriter to perform such
underwriting. Each Seller Party and Guarantor agrees to cooperate with Buyer and
any third party underwriter in connection with such underwriting, including, but
not limited to, providing Buyer and any third party underwriter with access to
any and all documents, records, agreements, instruments or information relating
to such Contributed Mortgage Loans in the possession, or under the control, of
Seller Parties or Guarantor. Seller Parties and Guarantor further agree that
Seller shall pay all out-of-pocket costs and expenses incurred by Buyer in
connection with Buyer’s activities pursuant to this Section 34 and Section 13(a)
of the Custodial Agreement; provided that such costs shall not exceed $25,000
per calendar year unless a Default or Event of Default shall have occurred, in
which event the dollar limitation described in this proviso shall not apply. 

- 59 -

--------------------------------------------------------------------------------




     35. Authorizations

          Any of the persons whose signatures and titles appear on Schedule 2
are authorized, acting singly, to act for the applicable Seller Party or Buyer
to the extent set forth therein, as the case may be, under this Agreement.

     36. Reserved

     37. Documents Mutually Drafted

          Each Seller Party, Guarantor and the Buyer agree that this Agreement
and each other Program Agreement prepared in connection with the Transactions
set forth herein have been mutually drafted and negotiated by each party, and
consequently such documents shall not be construed against either party as the
drafter thereof.

- 60 -

--------------------------------------------------------------------------------




     38. General Interpretive Principles

          For purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

     a. the terms defined in this Agreement have the meanings assigned to them
in this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

     b. accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP;

     c. references herein to “Articles”, “Sections”, “Subsections”,
“Paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;

     d. a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

     e. the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;

     f. the term “include” or “including” shall mean without limitation by
reason of enumeration;

     g. all times specified herein or in any other Program Agreement (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated; and

     h. all references herein or in any Program Agreement to “good faith” means
good faith as defined in Section 1-201(19) of the UCC as in effect in the State
of New York.

     39. Conflicts

          In the event of any conflict between the terms of this Agreement and
any other Program Agreement, the documents shall control in the following order
of priority: first, the terms of the Pricing Side Letter shall prevail, then the
terms of this Agreement shall prevail, and then the terms of the other Program
Agreements shall prevail.

     40. Limited Role of U.S. Bank National Association as Pass-Through Trust
Trustee

          The Pass-Through Trust Trustee shall not have any obligations or
duties under this Agreement except as expressly set forth herein. No implied
duties on the part of the Pass-Through Trust Trustee shall be read into this
Agreement. Nothing herein shall be construed to be an assumption by the
Pass-Through Trust Trustee of any duties or obligations of any party to this
Agreement, the duties of the Pass-Through Trust Trustee being solely those set
forth in the Pass-Through Trust Agreement, and the parties hereto acknowledge
and agree that the Pass-Through Trust Trustee shall have no duty to act under
this Agreement unless pursuant to appropriate direction under the Pass-Through
Trust Agreement. The Pass-Through Trust Trustee is entering into this Agreement
solely in its capacity as trustee under the Pass-Through Trust Agreement and not
individually, and there shall be no recourse against the Pass-Through Trust
Trustee in its individual capacity hereunder. 

- 61 -

--------------------------------------------------------------------------------




          It is expressly understood and agreed by the parties hereto that (a)
this Agreement is executed and delivered by U.S. Bank National Association, not
individually or personally but solely as Pass-Through Trust Trustee of the
Pass-Through Trust in the exercise of the powers and authority conferred and
vested in it, (b) the representations, undertakings and agreements herein or in
any other agreement related hereto, as applicable, made on the part of the
Pass-Through Trust are made and intended not as personal representations,
undertakings and agreements by U.S. Bank National Association but are made and
intended for the purpose of binding only the Pass-Through Trust, (c) nothing
herein contained or in any other agreement related hereto shall be construed as
creating any liability on U.S. Bank National Association, individually or
personally, to perform any covenant either expressed or implied contained herein
or therein, as applicable, all such liability, if any, being expressly waived by
the parties who are signatories to this Agreement and any other related
agreement and by any person claiming by, through or under such parties; provided
that, nothing herein shall release U.S. Bank National Association from its
obligations or liabilities as Pass-Through Trust Trustee under the Pass-Through
Trust Agreement, subject to the standard of care set forth therein, and (d)
under no circumstances shall U.S. Bank National Association be personally liable
for the payment of any indebtedness or expenses of the Pass-Through Trust or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Pass-Through Trust under this Agreement and
any other agreement related hereto.

          The parties hereto acknowledge and agree that the Pass-Through Trust
Trustee shall have no obligation to take any action or perform any obligations
hereunder unless and until the Pass-Through Trust Trustee has received written
direction by the applicable party under the Pass-Through Trust Agreement.
Notwithstanding any provision in this Agreement, with respect to any obligation
of the Pass-Through Trust Trustee, the parties understand and agree that in the
absence of such direction, the Pass-Through Trust Trustee will not take action
or direct another party to take action, despite any time restriction set forth
in this Agreement.

[Signature Page Follows]

- 62 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

By:      /s/ Adam Loskove Name:  Adam Loskove Title: Vice President


ZFC Funding, Inc., as Seller

By:      /s/ Michael F. Szymanski Name:  Michael F. Szymanski Title: President


U.S. Bank National Association, not in its individual
capacity but solely as trustee for ZFC Funding Pass-
Through Trust I, as Pass-Through Trust

By:      /s/ Nick Sandell Name:  Nick Sandell Title: Vice President


ZAIS Financial Corp., as Guarantor

By:      /s/ Michael F. Szymanski Name:  Michael F. Szymanski Title: President


Solely with respect to Sections 4.a and 4.b hereof:

Credit Suisse (USA) Securities LLC

By:      /s/ A. Adam Loskove Name:  A. Adam Loskove Title: Director


Signature Page to the Master Repurchase Agreement

--------------------------------------------------------------------------------